

PURCHASE AND SALE AGREEMENT
(PINEHURST SQUARE EAST – NORTH DAKOTA)


THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is dated as of October __, 2016
(the “Effective Date”), by and between SRT SECURED PINEHURST, LLC, a Delaware
limited liability company (“Seller”), and DAKOTA UPREIT LIMITED PARTNERSHIP, a
North Dakota limited partnership (“Buyer”).
Recitals
A.    Buyer desires to acquire the Property from Seller and Seller desires to
sell the Property to Buyer, upon the terms and subject to the conditions set
forth in this Agreement.
NOW, THEREFORE, in consideration of the premises, the mutual representations,
warranties, covenants and agreements hereinafter contained, and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged and intending to be legally bound, the Parties hereby agree as
follows:
1.Definitions. Capitalized terms used in this Agreement shall have the meanings
set forth in Addendum I attached hereto.
2.Agreement to Purchase and Sell. Subject to and upon the terms and conditions
herein set forth and the representations and warranties contained herein, Seller
agrees to sell the Property to Buyer, and Buyer agrees to purchase the Property
from Seller.
3.Consideration. Seller and Buyer agree that the total Consideration for the
Property shall be Nineteen Million Two Hundred Thousand and No/100ths Dollars
($19,200,000.00).
(a)    Deposit; Additional Deposit; Balance of Consideration. The Consideration
shall comprise the following components:
(i)    Initial Earnest Money Deposit; Remaining Earnest Money Deposit. Within
two (2) Business Days of the Effective Date, Buyer shall deposit the Initial
Earnest Money Deposit in escrow with the Title Company. If Buyer notifies Seller
in writing on or before the end of the Due Diligence Period of Buyer’s election
to proceed to close pursuant to the terms hereof, Buyer shall deposit the
Remaining Earnest Money Deposit with the Title Company within two (2) Business
Days after the Approval Date. At Buyer’s request made to the Title Company the
Earnest Money shall be held in a federally insured interest-bearing account and
interest accruing thereon shall be for the account of Buyer; provided, however,
Buyer shall be solely responsible for any costs or fees associated with such
account and such account shall permit immediate withdrawal of funds without
penalty. In the event the transaction contemplated hereby is consummated, the
Earnest Money plus interest accrued thereon while held by the Title Company
shall be credited against Buyer’s payment obligations under this Agreement.
(ii)    Cash. Immediately available funds, in an amount equal to the
Consideration, less the Earnest Money and the Non-Refundable Payment.
(b)    Non-Refundable Payment. Concurrently with the delivery to Escrow Holder
of the Initial Earnest Money Deposit, as a condition precedent to the
effectiveness of this




Purchase and Sale Agreement
Page 1 of 33

--------------------------------------------------------------------------------




Agreement, Buyer shall deposit in escrow with the Title Company the amount of
One Hundred and No/100ths Dollars ($100.00) (the “Non-Refundable Payment”), as
consideration for Buyer’s rights under Section 4 of this Agreement and Seller’s
execution and delivery of this Agreement. The Non-Refundable Payment shall be
immediately released from the Escrow to Seller, shall be fully earned by Seller
upon receipt, shall not constitute part of the Initial Earnest Money Deposit and
notwithstanding anything in this Agreement to the contrary, shall not be
returned to Buyer in any circumstance. The Non-Refundable Payment shall be
applicable to the Consideration at the Close of Escrow. Buyer acknowledges that
Seller would not have agreed to the terms of Section 4 of this Agreement had
Buyer not made the Non-Refundable Payment to Seller on the terms set forth in
this Section 3(b).
4.Buyer’s Due Diligence. As more fully provided below, Seller agrees to assist
and cooperate with Buyer in obtaining access to the Property and certain
documents relating thereto for purposes of inspection and due diligence. If,
prior to the Effective Date, Buyer entered into an Access Agreement pursuant to
which Buyer conducted certain due diligence investigations prior to the
Effective Date, Buyer agrees that as of the Effective Date, such Access
Agreement shall terminate and the parties shall have no further obligations
under the Access Agreement other than those covenants or obligations thereunder
which expressly survive such termination, and the diligence conducted by Buyer
with respect to the Property from and after the Effective Date shall be governed
by the terms and conditions of this Section 4 and its subparts.
(a)    Physical Inspection of the Property. At any time(s) reasonably requested
by Buyer following the Effective Date and prior to Closing, Seller shall afford
Buyer and its authorized representatives reasonable access to the Property for
purposes of satisfying Buyer with respect to the suitability of the Property for
Buyer’s purposes, the representations, warranties and covenants of Seller
contained herein and the satisfaction of any conditions precedent to the
Closing; provided, however, that Buyer shall not unreasonably disturb or
interfere with the rights of any Tenant. Buyer shall provide Seller with notice
on a Business Day not less than two (2) Business Days prior to any such
inspections, and Seller, at its election, shall have the right to have a
representative present during any such investigations. Seller shall have the
right at all times to have a representative of Seller accompany any of Buyer or
Buyer’s Agents while such persons are on the Property. Buyer may conduct Tenant
interviews, provided Buyer has given Seller notice on a Business Day not less
than two (2) Business Days prior to any such interview, and provided further
that Seller shall have the right to be present at all such interviews. Notices
to Seller pursuant to this Section 4(a) may be delivered orally (if made in
person, and not via voicemail, to Alan Shapiro at 650-343-9300), or by email (if
made to Alan Shapiro at alan.shapiro@glenborough.com and no “out of office”
response or other “undelivered” response is generated).
(b)    Invasive Testing. Buyer shall not conduct or allow any Invasive Testing
without Seller’s prior written consent, which consent may be withheld at
Seller’s sole and absolute discretion. Buyer shall provide Seller with notice
not less than five (5) Business Days prior to the commencement of any physically
intrusive or destructive testing, accompanied by a detailed work plan describing
the nature, scope, location and purpose of the proposed work, and if approved by
Seller, Seller shall have the right to have its own consultant present for any
such work. Buyer acknowledges and agrees that Seller’s review of Buyer’s work
plan




Purchase and Sale Agreement
Page 2 of 33

--------------------------------------------------------------------------------




is solely for the purpose of protecting Seller’s interests, and shall not be
deemed to create any liability of any kind on the part of Seller in connection
with such review that, for example, the work plan is adequate or appropriate for
any purpose or complies with applicable legal requirements. Invasive Testing to
which Seller has given its approval shall be conducted in strict conformity with
the work plan approved by Seller. Buyer shall be responsible for and shall
obtain any permits required for any investigations conducted by Buyer. All
Invasive Testing and all other investigations conducted by Buyer or Buyer’s
Agents shall be performed in compliance with all applicable permits and all
local, state and federal laws, rules and regulations, at the sole cost and
expense of Buyer.
(c)    Damage; Indemnity. Notwithstanding anything in this Agreement to the
contrary, any entry upon, inspection, or investigation of the Property by Buyer
or Buyer’s Agents, whether performed before or after the Effective Date, shall
be performed at the sole risk and expense of Buyer, and Buyer shall be solely
and absolutely responsible for the acts or omissions of Buyer and any of Buyer’s
Agents. Furthermore, Buyer shall protect, indemnify, defend and hold Seller, and
its successors, assigns, and affiliates harmless from and against any and all
losses, damages (whether general, punitive, special, consequential or
otherwise), liabilities, claims, causes of action, judgments, costs and legal or
other expenses (including, but not limited to, reasonable attorneys’ fees and
costs) (collectively, “Access Claims”) suffered or incurred by any or all of
such indemnified Parties to the extent resulting from (i) any act or omission of
Buyer or Buyer’s Agents in connection with entry upon the Property by Buyer or
Buyer’s Agents, or the activities, studies or investigations conducted at, to or
on the Property by Buyer or Buyer’s Agents, or (ii) any breach on the part of
Buyer of its obligations under this Section 4. If at any time prior to Closing,
Buyer or Buyer’s Agents cause any damage to the Property, Buyer shall, at its
sole expense, immediately restore the Property to substantially the same
condition as existed immediately prior to the occurrence of such damage, as
reasonably determined by Seller. Buyer’s obligation to indemnify, defend and
hold Seller harmless shall not apply to matters to the extent arising or
resulting from (i) the mere discovery by Buyer of any pre-existing defects in
the Property (except to the extent Buyer or Buyer’s Agents exacerbate any such
pre-existing condition or such discovery is made in violation of the terms of
this Agreement pertaining to invasive, intrusive or destructive testing); or
(ii) the mere discovery by Buyer of any Hazardous Materials within, on or
adjacent to the Property that were not released or deposited by Buyer or any of
Buyer’s Agents (except to the extent that Buyer or Buyer’s Agents exacerbate the
scope or effect of or cause additional or further release of any such Hazardous
Materials or such discovery is made in violation of the terms of this Agreement
pertaining to invasive, intrusive or destructive testing). Buyer’s obligations
under this Section 4 shall survive the termination of this Agreement or the
Closing, as the case may be, notwithstanding any other provisions herein to the
contrary, and shall not be limited by Section 14(c). Buyer shall at all times
keep the Property free and clear of any mechanics’, materialmen’s or design
professional’s claims or liens arising out of or relating to its investigations
of the Property, whether occurring before or after the Effective Date.
(d)    Liability Insurance. Prior to any entry onto the Property by Buyer or
Buyer’s Agents, Buyer shall provide Seller written evidence that Buyer has
procured comprehensive general liability insurance specific to the Property (or
with the requisite limits dedicated to




Purchase and Sale Agreement
Page 3 of 33

--------------------------------------------------------------------------------




the Property) on an “occurrence” form policy covering (at a minimum) (i) the
activities of Buyer and Buyer’s Agents on the Property during the period from
the Effective Date through the Closing Date; and (ii) Buyer’s indemnity
obligation under this Agreement. Such policy shall provide for combined single
limit coverage in the minimum amount of $2,000,000, be issued by a company
licensed in or authorized to do business in the State in which the Property is
located and have a deductible not to exceed $10,000. Seller shall be named as an
additional insured under all such liability insurance and prior to any entry
onto the Property by Buyer or Buyer’s Agents, Buyer shall deliver to Seller a
copy of the insurer’s endorsements which name Seller as an additional insured
and provide for contractual liability coverage, and ACORD certificates
evidencing that the insurance required under this section is in full force and
effect.
(e)    Delivery of Documents and Records. To the extent not previously
delivered, Seller shall deliver the Due Diligence Materials to Buyer within five
(5) days after the Effective Date. Except as specifically set forth herein,
Seller makes no representations or warranties as to the truth, accuracy or
completeness of any materials, data or other information supplied to Buyer in
connection with Buyer’s inspection of the Property (e.g., that such materials
are complete, accurate, or the final version thereof, or that all such materials
are in the Seller’s possession). It is the Parties’ express understanding and
agreement that such materials are provided only for Buyer’s convenience in
making its own examination and determination prior to the Approval Date, as to
whether or not it wishes to purchase the Property, and, in doing so, Buyer shall
rely exclusively on its own independent investigation and evaluation of every
aspect of the Property and, except as expressly set forth herein, not on any
materials supplied by Seller. Buyer expressly disclaims any intent to rely on
any such materials provided to it by Seller in connection with its own
inspections and agrees that it shall rely solely on its own independently
developed or verified information. Buyer agrees that delivery may be
accomplished by access to the Due Diligence Materials in an electronic data room
established by Seller or Seller’s Broker.
(f)    Contacts with Property Managers. At any time reasonably requested by
Buyer, following the Effective Date and prior to Closing, Buyer may contact and
interview the property manager/leasing agent(s) for the Property, if any, on a
Business Day, provided Buyer shall give Seller written notice on a Business Day
not less than forty-eight (48) hours in advance of the time Buyer desires to
conduct such interview, and Seller or its representative may be present during
such interview. Notices to Seller pursuant to this subsection may be delivered
orally (if made in person, and not via voicemail, to Alan Shapiro at
650-343-9300), or by email (if made to Alan Shapiro at
alan.shapiro@glenborough.com and no “out of office” response or other response
indicating delivery failure or Mr. Shapiro’s unavailability is generated)..
(g)    Service Contracts. Schedule 3 to this Agreement identifies all Service
Contracts to be assumed by Buyer at Closing.
(h)    Approval of Title. Promptly after the Effective Date, Seller shall
request that the Title Company deliver to Buyer a Preliminary Title Report with
links to or copies of any underlying exceptions or documents referenced therein.
No later than six (6) Business Days prior to the end of the Due Diligence
Period, Buyer shall advise Seller what exceptions to




Purchase and Sale Agreement
Page 4 of 33

--------------------------------------------------------------------------------




title, if any, will be accepted by Buyer. Seller shall have three (3) Business
Days after receipt of Buyer’s objections to give to Buyer: (A) written notice
that Seller will remove such objectionable exceptions on or before the Closing
Date; or (B) written notice that Seller elects not to cause such exceptions to
be removed. Seller’s failure to give notice to Buyer within the three (3)
Business Day period shall be deemed to be Seller’s election not to cause such
exceptions to be removed. If Seller gives Buyer notice or is otherwise deemed to
have elected to proceed under clause (B), Buyer shall have until the later of
(i) three (3) Business Days after receipt of Seller’s actual or deemed notice as
to Seller’s unwillingness to cause such exceptions to be removed, or (ii) the
end of the Due Diligence Period, to elect to proceed with the transaction or
terminate this Agreement. If Buyer fails to give Seller notice of its election
on or before the expiration of such period, Buyer shall be deemed to have
elected to terminate this Agreement. If Seller gives notice pursuant to clause
(A) and fails to remove any such objectionable exceptions from title prior to
the Closing Date, and Buyer is unwilling to take title subject thereto, Buyer
shall have the right to elect to terminate this Agreement and Section 14(a)
shall apply. Notwithstanding the foregoing, Buyer shall be deemed to have
objected to any lien encumbering the Property that secures the payment of money,
such as mechanic’s liens, materialmen’s liens and judgment liens, and the liens
of deeds of trust and mortgages (collectively, “Monetary Liens”), unless Buyer
otherwise notifies Seller in writing. Monetary Liens shall not include
non-delinquent assessments or bond amounts encumbering the property and
reflected in the tax bills for the Property, non-delinquent property taxes or
assessments, or non-delinquent dues, costs or assessments under declarations,
reciprocal easements, or other covenants, conditions or restrictions to which
the Property is subject. Seller hereby agrees to remove at or before the Closing
and shall cause the Property to be delivered free and clear of, Monetary Liens
caused by Seller, including the lien in favor of the Existing Lender. Buyer
agrees that “removal” of an exception shall include the Title Company’s
willingness to endorse over such exception or provide affirmative assurance to
Buyer of no loss or damage to Buyer from such exception.
(i)    New Exceptions. In the event the Title Company notifies Buyer of any New
Exceptions to title after the Approval Date, Buyer shall have two (2) Business
Days in which to notify Seller of its approval or disapproval of such New
Exception. Failure to deliver notice of approval of such New Exception shall be
deemed disapproval of the New Exception. If Buyer disapproves such New
Exception, Seller shall notify Buyer within two (2) Business Days thereafter
whether or not Seller can or will cause the removal of such New Exception.
Failure to deliver such notice by Seller shall be deemed Seller’s refusal to
cause the removal of such New Exception. If Seller is unwilling or unable to
cause the removal of such New Exception, Buyer shall have the right within two
(2) Business Days thereafter in which to waive such objection to title and
proceed to Closing, or terminate this Agreement, in which case Section 14(a)
shall apply. Failure by Buyer to deliver notice of waiver shall be deemed
Buyer’s objection to title and election to terminate this Agreement. Buyer
agrees that “removal” of a New Exception shall include the Title Company’s
willingness to endorse over such exception or provide affirmative assurance to
Buyer of no loss or damage to Buyer from such New Exception.
(j)    Survey. Seller has provided Buyer with a copy of an ALTA survey of the
Property (the “Survey”). If Buyer elects ALTA extended coverage title insurance,
with survey




Purchase and Sale Agreement
Page 5 of 33

--------------------------------------------------------------------------------




coverage, Buyer shall have the right, at its cost, to update, modify, amend or
re-certify the Survey as necessary in order for the Title Company to delete the
survey exception from the Title Policy or to otherwise satisfy Buyer’s
objectives. Seller will consent to the use and update of such Survey by Buyer,
at Buyer’s cost. Buyer shall have the right to object to any matters shown in
the Survey no later than six (6) Business Days prior to the end of the Due
Diligence Period in accordance with Section 4(h). The receipt of an updated
Survey shall not be a Buyer Closing Condition.
(k)    Title Commitment during Due Diligence Period. Buyer shall use diligent,
good faith efforts to obtain from the Title Company no later than the end of the
Due Diligence Period, such assurances and commitments as to policy form,
coverage and endorsements as Buyer may request for the Title Policy. Delivery of
the Approval Notice to Seller prior to the end of the Due Diligence Period shall
constitute Buyer’s approval of matters affecting title to the Property,
including any such matters as are shown on the Survey, subject to Buyer’s rights
under Section 4(h) and any New Exceptions. Buyer may elect to obtain an owner’s
ALTA extended coverage title insurance policy, and such endorsements as Buyer
may require, at Buyer’s cost. Seller shall execute and deliver to the Title
Company the form of owner’s title affidavit set forth in Exhibit H to this
Agreement. It shall be a condition to Buyer’s obligation to close the Escrow
that the Title Company not be unwilling or unable to deliver to Buyer as of the
Closing its irrevocable commitment to issue to Buyer its Title Policy consistent
in all material respects with the commitment, if any, made by the Title Company
as of the Approval Date, subject to New Exceptions approved by Buyer. For the
avoidance of doubt, and without limiting the foregoing, if, as of the delivery
of the Approval Notice, Buyer is negotiating with the Title Company as to the
terms, coverage or endorsements to the Title Policy, it shall not be a condition
to Buyer’s obligation to close Escrow that the Title Company agree to such
requests by Buyer or provide the coverage or assurances sought by Buyer. If,
prior to the Approval Date, Buyer fails to obtain a commitment from the Title
Company generally or as to any particular exception or term of the Title Policy
sought by Buyer, Buyer shall be deemed, as of the delivery of the Approval
Notice, to have waived objections to such matters (notwithstanding any further
efforts to address such issues with the Title Company, and notwithstanding any
agreement by Seller to cooperate with Buyer or the Title Company in addressing
such matters) and approved all exceptions to title other than Monetary Liens and
subsequent New Exceptions.
(l)    Buyer’s Right to Terminate. At any time up to the Approval Date, Buyer
has the unqualified right to terminate this Agreement and obtain a full refund
of the Earnest Money (and any interest thereon), subject to Buyer’s obligations
to return Due Diligence Materials to Seller as provided in the Section entitled
“Conditions to Closing.” On or before the end of the Due Diligence Period, if
Buyer is satisfied with its due diligence review of the Property and matters
affecting the Property and wishes to proceed with the acquisition of the
Property under this Agreement, Buyer shall give the Seller written notice of its
approval of the Property and election to proceed under this Agreement (the
“Approval Notice”). If Buyer fails to deliver an Approval Notice to Seller on or
before the end of the Due Diligence Period, Buyer shall be deemed to have
elected to terminate this Agreement, the Agreement shall automatically terminate
as of the end of the Due Diligence Period, and Buyer’s Earnest Money (and any
interest thereon) shall immediately be returned to Buyer. If Buyer timely




Purchase and Sale Agreement
Page 6 of 33

--------------------------------------------------------------------------------




delivers its Approval Notice to Seller and timely deposits the Remaining Earnest
Money with the Escrow Holder, the Earnest Money shall become non-refundable to
Buyer except as specifically set forth herein.
5.Conditions to Closing.
(a)    Buyer Closing Conditions. The conditions set forth in this Section 5(a)
are conditions precedent to Buyer’s obligation to acquire the Property (“Buyer
Closing Conditions”). The Buyer Closing Conditions are intended solely for the
benefit of Buyer. If any of the Buyer Closing Conditions is not satisfied, Buyer
shall have the right in its sole discretion either to waive the Buyer Closing
Condition and proceed with the acquisition of the Property without adjustment to
the Consideration or terminate this Agreement by written notice to Seller and
the Title Company.
(i)    Representations and Warranties; Performance. The representations and
warranties of the Seller contained in Addendum II shall be true and correct in
all material respects as of the Closing Date as though made at and as of the
Closing Date, and Seller shall have timely performed all obligations and
covenants of Seller under this Agreement requiring performance prior to the
Closing.
(ii)    Title Company Commitment. The Title Company shall not have withdrawn or
modified in any material respect its commitment made as of the Approval Date (if
any), to issue the Title Policy at the Closing, subject to New Exceptions
approved by Buyer.
(iii)    Tenant Estoppels. Seller shall have delivered to Buyer the Tenant
Estoppels from the Required Tenants, or Seller Estoppels, if any, on or before
three (3) days prior to the Closing Date, as required under Section 8 below.
(iv)    Financing. Buyer shall have secured a financing commitment for the
purchase of the Property no later than the end of the Due Diligence Period;
provided, however, if Buyer has obtained financing on and closed escrow on the
purchase of Pinehurst Square West on or before the end of the Due Diligence
Period, Buyer shall have until the date that is fifteen (15) days after the
Approval Date in which to secure a financing commitment for the purchase of the
Property.
(b)    Seller Closing Conditions. The conditions set forth in this Section 5(b)
are conditions precedent to Seller’s obligation to sell the Property (“Seller
Closing Conditions”). The Seller Closing Conditions are intended solely for the
benefit of Seller. If any of the Seller Closing Conditions is not satisfied,
Seller shall have the right in its sole discretion either to waive the Seller
Closing Condition and proceed with the transaction or terminate this Agreement
by written notice to Buyer and the Title Company.
(i)    Representations and Warranties; Performance. The representations and
warranties of Buyer contained herein shall be true and correct in all material
respects as of the Closing Date as though made at and as of the Closing Date,
and Buyer shall have timely performed all covenants and obligations of Buyer
under this Agreement requiring performance prior to the Closing.




Purchase and Sale Agreement
Page 7 of 33

--------------------------------------------------------------------------------




(c)    Deemed Approval of Conditions. In the event that any Party having the
right of cancellation hereunder based on failure of a condition precedent set
forth herein does not inform the other Party and Title Company in writing of the
failure of any condition precedent made for the benefit of such Party prior to
the Closing, such failure shall be deemed to have been waived, effective as of
the Closing; provided that a Party shall not be deemed to have waived any claim
for breach of any representation or warranty by the other Party unless such
Party has Actual Knowledge of such breach prior to Closing.
(d)    Return of Materials. Upon termination of this Agreement and the escrow
for failure of a condition precedent or upon termination by Buyer prior to the
end of the Due Diligence Period, and upon Seller’s written request, Buyer shall
return to Seller or otherwise delete or destroy all Due Diligence Materials
delivered to Buyer by Seller.
6.Closing and Escrow.
(a)    Closing. The Closing shall occur through the Title Company on the Closing
Date.
(b)    Deposit of Agreement and Escrow Instructions. The Parties shall promptly
deposit a fully executed copy of this Agreement with Title Company and this
Agreement shall serve as escrow instructions to Title Company for consummation
of the transactions contemplated hereby. Title Company is not a party to this
Agreement and its execution and acknowledgement of this Agreement is solely for
the purpose of acknowledging receipt of a copy of this Agreement, and is not a
condition to the effectiveness of this Agreement as between Buyer and Seller.
The Parties agree to execute such additional escrow instructions as may be
appropriate to enable Title Company to comply with the terms of this Agreement;
provided, however, that in the event of any conflict between the provisions of
this Agreement and any supplementary escrow instructions, the terms of this
Agreement shall control unless such supplementary instructions are signed by
both Buyer and Seller and a contrary intent is expressly indicated in such
supplementary instructions. Seller and Buyer hereby designate Title Company as
the “reporting person” for the transaction pursuant to Section 6045(e) of the
Internal Revenue Code and the regulations promulgated thereunder.
(c)    Seller’s Deliveries to Escrow. At or before the Closing, Seller shall
deliver to the Title Company, in escrow, the following:
(i)    the duly executed and acknowledged Deed;
(ii)    a duly executed Assignment of Leases;
(iii)    a duly executed Bill of Sale;
(iv)    a duly executed Assignment of Contracts;
(v)    a FIRPTA affidavit (in the form attached as Exhibit E) pursuant to
Section 1445(b)(2) of the Internal Revenue Code of 1986, and on which Buyer is
entitled to rely, that Seller is not a foreign person within the meaning of
Section 1445(f)(3) of the Internal Revenue Code, and any equivalents required by
the states in which the Property is located; and
(vi)    any other instruments, records or correspondence called for hereunder
which have not previously been delivered.




Purchase and Sale Agreement
Page 8 of 33

--------------------------------------------------------------------------------




(d)    Seller’s Deliveries to Buyer.
(i)    Deliveries at Closing. At or before the Closing, Seller shall deliver to
Buyer the following:
a)    operating statements for that portion of the current year ending at the
end of the calendar month preceding the month in which the Closing Date occurs,
provided, however, that if the Closing occurs during the first fifteen days of a
month, the operating statement shall be updated to the end of the calendar month
that is two months prior to the Closing;
b)    a Rent Roll dated as of the first day of the month in which the Closing
Date occurs;
c)    subject to Seller’s obligations in Section 8, duly executed original
Tenant Estoppels or Seller Estoppels, to the extent required hereunder;
d)    one original form notice to each Tenant, informing it of this transaction;
and
e)    all keys, combinations and electronic passwords to the Property.
(ii)    Deliveries After Closing. Promptly after Closing, Seller shall deliver
to Buyer the following, to the extent they have not already been delivered:
a)    originals of the Leases, to the extent available; and
b)    any other instruments, records or correspondence called for hereunder
which have not previously been delivered, to the extent available.
(e)    Buyer’s Deliveries to Escrow. At or before the Closing, Buyer shall
deliver or cause to be delivered in escrow to the Title Company the following:
(i)    a duly executed Assignment of Leases;
(ii)    a duly executed Assignment of Contracts; and
(iii)    the Cash.
(f)    Deposit of Other Instruments. Seller and Buyer shall each deposit such
other instruments as are reasonably required by Title Company or otherwise
required to close the escrow and consummate the transactions described herein in
accordance with the terms hereof.
7.Closing Adjustments and Prorations. With respect to the Property, the
following adjustments shall be made, and the following procedures shall be
followed:
(a)    Basis of Prorations. All prorations shall be calculated as of 12:01 a.m.
on the Closing Date, on the basis of a 365-day year, meaning Buyer shall be
deemed to be the owner of the Property for the full Closing Date.




Purchase and Sale Agreement
Page 9 of 33

--------------------------------------------------------------------------------




(b)    Items Not to be Prorated. There shall be no prorations or adjustments of
any kind with respect to:
(i)    Insurance Premiums. Buyer shall be responsible to obtain insurance
covering such risks as Buyer deems necessary or appropriate, commencing as of
the Closing Date.
(ii)    Delinquent Rents for Full Months Prior to the Month in which the Closing
Occurred. Delinquent Rents for full months prior to the month in which the
Closing occurred shall remain the property of Seller, and Buyer shall have no
claim thereto, whether collected before or after the Closing. Seller shall have
the right to take collection measures against any delinquent Tenant (including
litigation), however Seller shall not seek any remedy which would interfere with
Tenant’s continued occupancy and full use of its premises under such Tenant’s
Lease, or Buyer’s rights to receive Rents with respect to any period from or
after the Closing Date. In the event that Buyer collects any delinquent Rents
relating to any period before the Closing Date, Buyer shall promptly pay such
amounts over to Seller in accordance with the procedures set forth in subsection
(d) below. Buyer shall use commercially reasonable efforts to collect such
amounts due from any Tenant; provided that Buyer shall not be required to
interfere with the Tenant’s continued occupancy and full use of its premises
under such Tenant’s Lease, or Buyer’s rights to receive Rents or Additional Rent
with respect to any period beginning on the Closing Date.
(c)    Closing Adjustments. Prior to Closing, Seller shall prepare and deliver
to Buyer for review, comment and agreement, a proration statement for the
Property, and each Party shall be credited or charged at the Closing, in
accordance with the following:
(i)    Rents and Additional Rents. Seller shall account to Buyer for any Rents
and Additional Rents actually collected by Seller for the rental period in which
the Closing occurs, and Buyer shall be credited for its pro rata share.
(ii)    Expenses.
a)    Prepaid Expenses. To the extent Expenses have been paid prior to the
Closing Date for the period after the Closing Date, , Seller shall account to
Buyer for such prepaid Expenses, and Seller shall be credited for the amount of
such prepaid Expenses applicable to the period after the Closing Date.
b)    Unpaid Expenses. To the extent Expenses relating to the period prior to
the Closing Date are unpaid as of the Closing Date but are ascertainable, Buyer
shall be credited for Seller’s pro rata share of such Expenses for the period
prior to the Closing Date (and Buyer shall assume the obligation to pay for said
Expenses).
c)    Property Taxes. For purposes of this subsection entitled “Expenses,” and
subject to the limitations described in this subsection, the Title Company shall
pro-rate real property taxes and any special assessments (collectively,




Purchase and Sale Agreement
Page 10 of 33

--------------------------------------------------------------------------------




“Property Taxes”) based on the most recent available tax bills. Property Taxes
shall be subject to a post-Closing adjustment once the actual tax bills are
available (to the extent that the same are not available at Closing for the
period in which the Closing occurs); provided, however, that Buyer shall be
solely responsible for any increased taxes resulting from the change in
ownership of the Property from Seller to Buyer or resulting from an increased
tax levy based upon the Consideration paid hereunder. Notwithstanding the
foregoing, to the extent any Tenant is obligated to pay a tax bill directly to
the taxing authority, the amounts payable by such Tenant shall not be prorated
at Closing. If Seller has paid the Property Taxes payable by any such Tenant,
but Seller has not been reimbursed by such Tenant, Buyer shall credit Seller at
Closing for the amount paid by Seller, and Buyer shall thereafter have the right
to collect those Property Taxes directly from such Tenant after the Closing.
(iii)    Security Deposits. Seller shall deliver to Buyer all prepaid rents,
security deposits, letters of credit and other collateral actually held by
Seller or any of its Affiliates under any of the Leases, to the extent not
applied by Seller prior to the Closing Date to amounts owing by a Tenant as
permitted by the Leases.
(iv)    Utility Deposits. With respect to any deposits with utility companies,
if any of the underlying utility contracts or agreements is assignable by Seller
to Buyer, then Seller shall transfer to Buyer the applicable deposits, and Buyer
shall credit Seller at the Closing with the actual amount of such deposits
transferred to Buyer.
(d)    Post-Closing Adjustments. After the Closing Date, Seller and Buyer shall
make post-Closing adjustments in accordance with the following:
(i)    Non-delinquent Rents. If either Buyer or Seller collects any
non-delinquent Rents or Additional Rents applicable to the month in which the
Closing occurred, such Rents or Additional Rents shall be prorated as of the
Closing Date and paid to the Party entitled thereto within ten (10) days after
receipt.
(ii)    Delinquent Rents for month in which the Closing occurred. If either
Buyer or Seller collects any Rents or Additional Rents that were delinquent as
of the Closing Date and that relate to the rental period in which the Closing
occurred, then such Rents or Additional Rents shall be applied in the following
order of priority: first, to reimburse Buyer or Seller for all reasonable
out-of-pocket, third-party collection costs actually incurred by Buyer or Seller
in collecting such Rents or Additional Rents (including the portion thereof
relating to the period after the Closing Date); second, to satisfy such Tenant’s
Rent or Additional Rent obligations relating to the period after the Closing
Date; and third, to satisfy such delinquent Rent or Additional Rent obligations
relating to the period prior to the Closing Date. Seller shall have the right to
take collection measures against any delinquent Tenants (including litigation),
however Seller shall not seek any remedy which would interfere with any Tenant’s
continued occupancy and full use of its premises under such Tenant’s Lease, or
Buyer’s rights to receive Rent with respect to any period from or after the
Closing Date. Buyer shall use commercially reasonable efforts to




Purchase and Sale Agreement
Page 11 of 33

--------------------------------------------------------------------------------




collect such amounts due from any Tenant; provided that Buyer shall not be
required to interfere with any Tenant’s continued occupancy and full use of its
premises under such Tenant’s Lease, or Buyer’s rights to receive Rent or
Additional Rent with respect to any period beginning on the Closing Date.
(iii)    Percentage Rents. To the extent that Buyer receives any Percentage
Rents after the Closing Date that are applicable to the period of time before
the Closing Date (including any such amounts received after any cut-off date for
prorated rents set forth in this Section 7), Buyer shall render an accounting to
Seller with respect to such Percentage Rents and such Percentage Rents shall be
applied in the following order of priority: (i) first to Buyer for the period
covered by such Percentage Rents following the calendar month in which the
Closing occurred until the Tenant under its Lease is current with respect to all
Percentage Rents applicable to periods after the Closing Date, and all expenses
reasonably incurred by Buyer collecting such rents, (ii) then to Seller and
Buyer for the calendar month in which the Closing occurred with such rents and
other similar payments being prorated in the same manner as otherwise provided
in this Section 7 at Closing and on the Closing Statement, and (iii) then to
Seller for the period prior to the month in which the Closing occurred. If
Percentage Rents are based on other than a month-to-month basis (e.g., on a
quarterly or annual basis), Percentage Rents collected by Buyer after the
Closing Date and applicable to the period of time before the Closing Date shall
be prorated as of the Closing Date based on the number of days in such period
for which such Percentage Rents are paid.
(iv)    Expenses. With respect to any invoice received by Buyer or Seller after
the Closing Date for Expenses that relate to the period in which the Closing
occurred and for which a proration was not made at the Closing pursuant to the
proration statement delivered to Buyer by Seller prior to the Closing, the Party
receiving such invoice shall give the other Party written notice of such
invoice, and the other Party shall have thirty (30) days to review and approve
the accuracy of any such invoice. If the Parties agree that the invoice is
accurate and should be paid, Seller shall compute Seller’s pro rata share, write
a check for that amount in favor of the vendor, and then send the invoice and
check to Buyer, in which case Buyer agrees that it will pay for its share and
forward the invoice and the two payments to the vendor.
(v)    Additional Rents; Payment of 2016 Expenses by Tenants; True Up. To the
extent that Seller has actually collected any portion of Expenses from Tenants
under the Leases as Additional Rents for calendar year 2016, Seller may retain
all such Additional Rents in amounts not to exceed such Tenants’ share of
Expenses actually paid, as determined by the 2016 Stub Reconciliation (defined
below). Within sixty (60) days after the Closing, Seller shall prepare and
deliver to Buyer a reconciliation Expense statement for the period from and
after January 1, 2016, to but not including the Closing Date (the “2016 Stub
Reconciliation”). If the 2016 Stub Reconciliation evidences that Seller
under-collected Expenses from Tenants for such period, Buyer shall pay such
amounts to Seller within thirty (30) days after delivery of the 2016 Stub
Reconciliation, and Buyer shall be responsible to collect such amounts from
Tenants. If the 2016 Stub Reconciliation evidences that Seller




Purchase and Sale Agreement
Page 12 of 33

--------------------------------------------------------------------------------




has over-collected Additional Rent from Tenants for such period and Buyer did
not receive a credit at Closing for the Expenses to which such Additional Rents
applies, Seller shall pay such over-collected amounts to Buyer within thirty
(30) days after delivery of the 2016 Stub Reconciliation, and Buyer shall
thereafter be responsible for making reimbursement to the Tenants or applying
the same to Expenses in accordance with the Leases. The 2016 Stub Reconciliation
shall be final and binding on the parties as to 2016 Additional Rent and shall
not be subject to modification or adjustment based on subsequent or later
reconciliations prepared by Buyer or required under the Leases.
(vi)    Survival of Obligations. The obligations of Seller and Buyer under the
Subsection entitled “Post-Closing Adjustments” shall survive the Closing for a
period of six (6) months from the Closing Date, at which point all such
adjustments shall be made in a final accounting and all prorations hereunder
shall be deemed final for all purposes.
(e)    Allocation of Closing Costs. Closing costs shall be allocated as set
forth below:
(i)    Escrow and closing agent charges: 50% to Buyer and 50% to Seller.
(ii)    Recording fees for Deed and any documents in connection with financing
for Buyer: 100% to Buyer.
(iii)    Cost of preparation of title commitments by the Title Company: 100% to
Seller.
(iv)    Title insurance premiums and other costs for the Title Policy (including
coverage or endorsement requirements of Buyer or any lender of Buyer): 100% to
Buyer
(v)    Transfer taxes: 100% to Seller.
(vi)    Survey costs: 100% to Buyer for any new survey required by Buyer or any
updates, modifications and recertification of any existing survey provided by
Seller.
(vii)    Attorneys’ Fees: Each party to pay its own fees.
(viii)    Other: According to custom where the Property is located.
8.Tenant Estoppels and SNDAs. Seller shall use all reasonable efforts to obtain
a Tenant Estoppel from all Tenants. Seller shall deliver completed Tenant
Estoppels to Buyer as they are received by Seller, and shall use all reasonable
efforts to deliver all Tenant Estoppels to Buyer no later than three (3) days
prior the Closing Date. It shall be a condition to Buyer’s obligation to close
the acquisition of the Property that not later than the Closing Date:
(a)Seller shall have delivered to Buyer Tenant Estoppels from the Required
Tenants, which Tenant Estoppels shall (i) be dated no earlier than forty-five
(45) days prior to the Closing Date, (ii) conform to the most recent Rent Roll,
(iii) allege no defaults, offsets, or claims against Seller, and (iv) allege no
facts that are inconsistent in any material respect with the representations and
warranties of Seller in this Agreement or the Due Diligence Materials provided
by Seller to Buyer; or




Purchase and Sale Agreement
Page 13 of 33

--------------------------------------------------------------------------------




(b)To the extent Seller is unable to obtain Tenant Estoppels, or any items
required to be therein, from the Required Tenants, Seller shall have delivered
to Buyer on the Closing Date a certification (a “Seller Estoppel”) in the form
and on the terms attached hereto as Exhibit G (or as otherwise provided in
Section 8(c) below). Seller shall have the right, but not the obligation, to
fulfill such condition to closing by delivery of a Seller Estoppel, and if a
Seller Estoppel is tendered by Seller, Buyer shall be obligated to accept such
Seller Estoppel if such Seller Estoppel (i) is dated no earlier than forty-five
(45) days prior to the Closing Date, (ii) conforms to the most recent Rent Roll,
(iii) alleges no defaults, offsets, or claims against Seller, and (iv) alleges
no facts that are inconsistent in any material respect with the representations
and warranties of Seller in this Agreement or the Due Diligence Materials
provided by Seller to Buyer. If Seller is later able to deliver to Buyer a
Tenant Estoppel from any Tenant as to which Seller has provided a Seller
Estoppel, the Seller Estoppel shall be and become null and void as to each
statement of fact or representation that is substantially identical to a similar
fact or representation in the Tenant Estoppel, and to the extent the Tenant
Estoppel covers in all material respects the information covered in the Seller
Estoppel, the Seller Estoppel as to such Tenant shall become null and void. In
no event shall Seller have any liability under any Seller Estoppel unless a
claim thereon exceeds the Material Damage Floor and in no event shall any
liability of Seller under any Seller Estoppel exceed the Material Damage
Ceiling.
(c)Notwithstanding anything in this Agreement, Buyer agrees that the delivery by
a Tenant of an estoppel certificate either (i) substantially in the form
attached to or required under such Tenant’s Lease, or (ii) on a commercially
reasonable, standard form of the Tenant in the case of any Tenant with a
national or regional presence and multiple locations, shall be accepted by
Buyer, and if and to the extent Seller delivers a Seller Estoppel to Buyer in
connection with such Tenant, such Seller Estoppel shall be substantially in the
form attached hereto as Exhibit G, as modified to reflect only the factual
information required of the Tenant under the estoppel certificate required under
such Tenant’s Lease or on such standard form. Without limiting the foregoing,
Seller shall request from each of the following national tenants the form of
estoppel previously delivered by such tenants in 2015 (copies of which are
included in the Diligence Materials): TJ Maxx (TJX Companies, Inc.), Old Navy,
Dress Barn, Lane Bryant and Shoe Carnival.
(d)Additionally, Seller agrees to request Subordination, Non-Disturbance and
Attornment Agreements (“SNDAs”) from the tenants under Leases as may be required
by Buyer’s lender.
9.Transfer of Property “As Is”.
(a)    EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER MADE IN THIS
AGREEMENT, BUYER, FOR ITSELF, ITS AGENTS, AFFILIATES, SUCCESSORS AND ASSIGNS,
ACKNOWLEDGES THAT NO SELLER RELATED PARTY HAS MADE ANY ORAL OR WRITTEN
REPRESENTATIONS, WARRANTIES, PROMISES OR GUARANTEES WHATSOEVER TO BUYER, WHETHER
EXPRESS OR IMPLIED, REGARDING THE PROPERTY OR ANY CONSTITUENT ELEMENT OF THE
PROPERTY (INCLUDING THE LAND, IMPROVEMENTS, LEASES, PERSONAL PROPERTY, GENERAL
INTANGIBLES OR CONTRACTS) AND, IN




Purchase and Sale Agreement
Page 14 of 33

--------------------------------------------------------------------------------




PARTICULAR, NO SUCH REPRESENTATIONS, WARRANTIES, GUARANTIES OR PROMISES HAVE
BEEN MADE WITH RESPECT TO THE PHYSICAL CONDITION OR OPERATION OF THE PROPERTY,
TITLE TO OR THE BOUNDARIES OF THE PROPERTY, SOIL CONDITIONS, THE ENVIRONMENTAL
CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE PRESENCE,
DISCOVERY, RELEASE, THREATENED RELEASE OR REMOVAL OF HAZARDOUS MATERIALS
(INCLUDING, WITHOUT LIMITATION, THE PRESENCE OF ASBESTOS OR ASBESTOS CONTAINING
MATERIALS), THE ACTUAL OR PROJECTED REVENUE AND EXPENSES FOR THE PROPERTY, THE
ZONING AND OTHER LAWS, REGULATIONS OR RULES APPLICABLE TO THE PROPERTY OR THE
COMPLIANCE OF THE PROPERTY THEREWITH, THE QUANTITY, QUALITY OR CONDITION OF THE
PERSONAL PROPERTY INCLUDED IN THE TRANSACTIONS CONTEMPLATED HEREBY, THE USE OR
OCCUPANCY OF THE PROPERTY OR ANY PART THEREOF, OR ANY OTHER MATTER OR THING
AFFECTING OR RELATED TO THE PROPERTY OR THE TRANSACTIONS CONTEMPLATED HEREBY,
EXCEPT AS, AND SOLELY TO THE EXTENT, SPECIFICALLY SET FORTH IN THIS AGREEMENT.
EXCEPT FOR ITS RELIANCE ON THE REPRESENTATIONS AND WARRANTIES OF SELLER
SPECIFICALLY SET FORTH HEREIN AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, BUYER AGREES TO ACCEPT THE PROPERTY “AS IS, WHERE-IS, AND WITH ALL
FAULTS” IN ITS PRESENT CONDITION, SUBJECT IN THE CASE OF THE REAL PROPERTY AND
PERSONAL PROPERTY TO REASONABLE USE, WEAR AND TEAR, BETWEEN THE DATE HEREOF AND
THE CLOSING DATE, AND FURTHER AGREES THAT EXCEPT FOR ANY BREACH OF ITS
REPRESENTATIONS AND WARRANTIES SPECIFICALLY SET FORTH HEREIN, SELLER SHALL NOT
BE LIABLE FOR ANY LATENT DEFECTS IN THE PROPERTY OR BOUND IN ANY MANNER
WHATSOEVER BY ANY GUARANTEES, PROMISES, PROJECTIONS, OPERATING STATEMENTS,
SETUPS OR OTHER INFORMATION PERTAINING TO THE PROPERTY MADE, FURNISHED OR
CLAIMED TO HAVE BEEN MADE OR FURNISHED BY SELLER OR ANY SELLER RELATED PARTY,
WHETHER ORALLY OR IN WRITING.
(b)    Buyer’s approval of the Property under Section 4(l) above is Buyer’s
acknowledgement that it will have reviewed or have had adequate time and
opportunity to review the Due Diligence Materials and conduct its diligence
review of the Property and matters affecting the Property.
(c)    Buyer further acknowledges that certain of the Due Diligence Materials
may have been prepared by parties other than Seller and Seller makes no
representation or warranty of any kind whatsoever, express or implied, as to the
accuracy or completeness of any Due Diligence Materials prepared by third
parties.
(d)    Buyer acknowledges that it has not relied upon any representations or
warranties by Seller or any Seller Related Party not specifically set forth
herein, and has entered into this Agreement after having made and relied solely
on its own independent investigation, inspections, analyses, appraisals and
evaluations of facts and circumstances.




Purchase and Sale Agreement
Page 15 of 33

--------------------------------------------------------------------------------




(e)    Buyer is a sophisticated purchaser, with experience in acquiring, owning
and operating real property in the nature of the Property. Buyer is familiar
with the risks associated with sale transactions that involve purchases based on
limited information, representations and disclosures. Buyer understands and is
freely taking all risks involved in connection with this transaction.
(f)    Buyer acknowledges that, except as specifically set forth herein, Seller
hereby specifically disclaims any warranty or guaranty, oral or written, implied
or arising by operation of law, and any warranty of condition, habitability,
merchantability or fitness for a particular purpose, in respect to the Property.
(g)    Except for those matters expressly set forth in this Agreement to survive
the Closing and except for the agreements of Seller and Buyer set forth in the
closing documents or otherwise entered into at the Closing, Buyer agrees that
Buyer’s acceptance of the Deed shall be and be deemed to be an agreement by
Buyer that Seller has fully performed, discharged and complied with all of
Seller’s obligations, covenants and agreements hereunder and that Seller shall
have no further liability with respect thereto.
(h)    AS A MATERIAL INDUCEMENT TO SELLER TO AGREE TO SELL THE PROPERTY TO BUYER
AND TO EXECUTE THIS AGREEMENT, EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED TO THE
CONTRARY HEREIN OR IN THE DEED AND OTHER INSTRUMENTS TO BE EXECUTED AND
DELIVERED BY SELLER AT THE CLOSING, OR ANY ACTION FOR BREACH OF ANY
REPRESENTATION, WARRANTY AND/OR COVENANT OF SELLER SPECIFICALLY SET FORTH
HEREIN, BUYER, FOR ITSELF AND ITS AGENTS, AFFILIATES, SUCCESSORS AND ASSIGNS,
HEREBY WAIVES, RELEASES, ACQUITS AND FOREVER DISCHARGES THE SELLER RELATED
PARTIES FROM ALL CLAIMS, CAUSES OF ACTION, DEMANDS, LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEY’S FEES AND DISBURSEMENTS
WHETHER SUIT IS INSTITUTED OR NOT) WHICH BUYER HAS OR MAY HAVE IN THE FUTURE ON
ACCOUNT OF OR IN ANY WAY ARISING OUT OF THE PROPERTY OR ANY OF ITS CONSTITUENT
ELEMENTS (INCLUDING THE LAND, THE IMPROVEMENTS, THE PERSONAL PROPERTY, THE
GENERAL INTANGIBLES, THE LEASES OR THE CONTRACTS), INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO (I) ALL MATTERS DESCRIBED IN SUBPARAGRAPH (A), ABOVE
AS ACCEPTED BY BUYER IN “AS IS, WHERE IS, WITH ALL FAULTS” CONDITION, (II) THE
STRUCTURAL AND PHYSICAL CONDITION OF THE REAL PROPERTY OR ITS SURROUNDINGS,
(III) THE FINANCIAL CONDITION OF THE OPERATION OF THE PROPERTY EITHER BEFORE OR
AFTER THE CLOSING DATE, (IV) ANY LAW, ORDINANCE, RULE, REGULATION, RESTRICTION
OR LEGAL REQUIREMENT WHICH IS NOW OR MAY HEREAFTER BE APPLICABLE TO THE
PROPERTY, (V) THE FINANCIAL CONDITION OR STATUS OF ANY TENANT OR TENANCY FOR THE
PROPERTY, (VI) THE ENVIRONMENTAL CONDITION OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE PRESENCE, DISCOVERY OR REMOVAL OF ANY HAZARDOUS MATERIALS IN,
AT, ABOUT OR UNDER THE PROPERTY OR THE APPLICABILITY TO THE PROPERTY OF ANY
ENVIRONMENTAL LAWS, AS SUCH




Purchase and Sale Agreement
Page 16 of 33

--------------------------------------------------------------------------------




ACTS MAY BE AMENDED FROM TIME TO TIME, OR ANY OTHER FEDERAL, STATE OR LOCAL
STATUTE OR REGULATION RELATING TO ENVIRONMENTAL CONTAMINATION AT, IN OR UNDER
THE PROPERTY, OR (VII) ANY OTHER CONDITIONS, INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL AND OTHER PHYSICAL CONDITIONS, AFFECTING THE PROPERTY WHETHER THE
SAME ARE A RESULT OF NEGLIGENCE OR OTHERWISE, INCLUDING SPECIFICALLY, BUT
WITHOUT LIMITATION, ANY CLAIM FOR INDEMNIFICATION OR CONTRIBUTION ARISING UNDER
ENVIRONMENTAL LAWS (AS DEFINED IN ADDENDUM 1), WHETHER ARISING BASED ON EVENTS
THAT OCCURRED BEFORE, DURING, OR AFTER SELLER’S PERIOD OF OWNERSHIP OF THE
PROPERTY AND WHETHER BASED ON THEORIES OF INDEMNIFICATION, CONTRIBUTION OR
OTHERWISE. THE RELEASE SET FORTH IN THIS SECTION SPECIFICALLY INCLUDES, WITHOUT
LIMITATION, ANY CLAIMS UNDER ENVIRONMENTAL LAWS (AS DEFINED IN ADDENDUM 1) OR
UNDER THE AMERICANS WITH DISABILITIES ACT OF 1990, AS ANY OF THOSE LAWS MAY BE
AMENDED FROM TIME TO TIME AND ANY REGULATIONS, ORDERS, RULES OF PROCEDURES OR
GUIDELINES PROMULGATED IN CONNECTION WITH SUCH LAWS, REGARDLESS OF WHETHER THEY
ARE IN EXISTENCE ON THE DATE OF THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING,
SELLER SHALL REMAIN LIABLE FOR, AND BUYER DOES NOT WAIVE OR RELEASE CLAIMS BASED
ON FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF SELLER OR ANY
SELLER RELATED PARTY, OR BASED ON SELLER’S FAILURE TO DISCLOSE TO BUYER ANY
MATERIAL FACT OF WHICH SELLER HAS ACTUAL KNOWLEDGE. BUYER SHALL NOT MAKE OR
INSTITUTE ANY CLAIMS AGAINST ANY OF THE SELLER RELATED PARTIES WHICH ARE
INCONSISTENT WITH THE FOREGOING. BUYER AGREES THAT THIS RELEASE SHALL BE GIVEN
FULL FORCE AND EFFECT ACCORDING TO EACH OF ITS EXPRESSED TERMS AND PROVISIONS.
THIS RELEASE INCLUDES CLAIMS OF WHICH BUYER IS PRESENTLY UNAWARE OR WHICH BUYER
DOES NOT PRESENTLY SUSPECT TO EXIST, WHICH IF KNOWN BY BUYER, WOULD MATERIALLY
AFFECT BUYER’S RELEASE TO SELLER. IN THIS CONNECTION AND TO THE MAXIMUM EXTENT
PERMITTED BY LAW, BUYER AGREES AND ACKNOWLEDGES THAT FACTUAL MATTERS NOW UNKNOWN
TO IT MAY HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO CAUSES OF ACTION, CLAIMS,
DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES WHICH ARE
PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND BUYER FURTHER AGREES AND
ACKNOWLEDGES THAT THE WAIVERS AND RELEASES HEREIN HAVE BEEN NEGOTIATED AND
AGREED UPON IN LIGHT OF THAT REALIZATION AND THAT BUYER NEVERTHELESS HEREBY
INTENDS TO RELEASE, DISCHARGE, AND ACQUIT THE SELLER RELATED PARTIES FROM ANY
SUCH UNKNOWN CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS, CONTROVERSIES, DAMAGES,
COSTS, LOSSES AND EXPENSES EXCEPT TO THE EXTENT CAUSED BY FRAUD, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF SELLER OR ANY SELLER RELATED
PARTY. BUYER




Purchase and Sale Agreement
Page 17 of 33

--------------------------------------------------------------------------------




ACKNOWLEDGES THAT BUYER HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF
BUYER’S SELECTION AND BUYER IS GRANTING THIS RELEASE OF ITS OWN VOLITION AND
AFTER CONSULTATION WITH BUYER’S COUNSEL. BUYER ACKNOWLEDGES THAT BUYER HAS
CAREFULLY REVIEWED THIS SECTION 9 AND DISCUSSED ITS IMPORT WITH LEGAL COUNSEL
AND THAT THE PROVISIONS OF THIS SECTION 9 ARE A MATERIAL PART OF THIS AGREEMENT.
Buyer’s Initials ______
(i)    In no event shall Seller be liable to Buyer for any incidental, special,
exemplary, punitive or consequential damages, including, without limitation,
loss of profits or revenue, interference with business operations, loss of
tenants, lenders, investors, buyers, diminution in value of the Property, or
inability to use the Property, due to the condition of the Property.
(j)    THIS SECTION 9 SHALL SURVIVE CLOSING AND DELIVERY OF THE DEED, OR
TERMINATION OF THIS AGREEMENT, AND SHALL BE DEEMED INCORPORATED BY REFERENCE AND
MADE A PART OF ALL DOCUMENTS DELIVERED BY SELLER TO BUYER IN CONNECTION WITH THE
SALE OF THE PROPERTY.
10.Seller’s Representations and Warranties. Seller represents and warrants to
Buyer the matters set forth on Addendum II, which is incorporated herein by this
reference as though fully set forth herein. Other than as expressly contained in
this Agreement and Addendum II, Seller makes no representations or warranties of
any kind relating to the Property or its condition or fitness. Buyer is entitled
to rely on Seller’s representations and warranties notwithstanding Buyer’s
inspection and investigation of the Property, except to the extent that Buyer
has Actual Knowledge on or before the Closing Date that any such representation
or warranty is inaccurate in any material respect, and such inaccuracy did not
result from a Seller R&W Breach (as defined below). Seller shall promptly notify
Buyer if, prior to the Closing, Seller has Actual Knowledge that any
representation or warranty of Seller was inaccurate in any material respect on
the Effective Date (a “Seller R&W Breach”), or was true when given on the
Effective Date but became inaccurate in any material respect after the Effective
Date (a “Seller R&W Change”). If, prior to the Closing, Buyer has Actual
Knowledge (whether from Seller or its own investigation) that a Seller R&W
Breach has occurred and Seller is unable to cure such Seller R&W Breach within
ten (10) days after notice from Buyer of such R&W Breach, such Seller R&W Breach
shall be a default on the part of Seller, and Buyer shall have the right, as its
sole and exclusive remedy, to terminate this Agreement, upon which termination
the Earnest Money (plus interest earned thereon) shall be returned to Buyer, and
if such Seller R&W Breach has resulted in a loss in excess of the Material
Damage Floor, Seller shall pay the Expense Reimbursement to Buyer, and the
Parties shall have no further rights or obligations under this Agreement except
for those rights and obligations which expressly survive termination of this
Agreement. If, prior to the Closing, Buyer has Actual Knowledge (whether from
Seller or its own investigation) that a Seller R&W Change has occurred, such
Seller R&W Change was not caused by a material breach by Seller of its covenants
under this Agreement or by an affirmative, intentional act on the part of Seller
which caused such representation and warranty to become inaccurate in any
material respect (in which case such Seller R&W Change shall be deemed to be a
Seller R&W Breach), and Seller is unable within ten (10) days after notice from
Buyer of




Purchase and Sale Agreement
Page 18 of 33

--------------------------------------------------------------------------------




such R&W Change to eliminate such inaccuracy, Buyer shall have the right, as its
sole and exclusive remedy, to terminate this Agreement, upon which termination
the Earnest Money (plus interest earned thereon) shall be returned to Buyer and
the Parties shall have no further rights or obligations under this Agreement
except for those rights and obligations which expressly survive termination of
this Agreement. If, prior to the Closing, Buyer has Actual Knowledge that any
representation or warranty of Seller is inaccurate in any material respect and
Buyer consummates the Closing, such representation or warranty shall be deemed
modified by Buyer’s Actual Knowledge. Buyer shall be entitled to seek and
recover from Seller its actual damages incurred on account of the breach by
Seller of any one or more of the representations and warranties of Seller made
herein, only if (i) the breach thereof is first discovered subsequent to
Closing, (ii) the claim thereon is asserted by Buyer to Seller in writing on or
before the date one hundred eighty (180) days after Closing, (iii) the amount of
any such loss, cost, liability, damage and expense suffered by Buyer (when
aggregated with all other amounts for which Seller may be liable in connection
with breaches of its representations, warranties or covenants under this
Agreement) shall exceed the Material Damage Floor; provided, however, in no
event shall the amount of any such loss, cost, liability, damage and expense for
which Seller shall be liable with respect to such breach (when aggregated with
all other damages for which Seller may be liable in connection with breaches of
its representations, warranties or covenants under this Agreement) exceed the
Material Damage Ceiling.
11.Buyer’s Representations and Warranties. Buyer hereby represents and warrants,
as of the Effective Date and as of the Closing Date, to Seller as follows:
(a)    Buyer is duly organized, validly existing and in good standing under the
laws of the State of its formation, and as of the Closing will be qualified to
do business in the State in which the Property is located.
(b)    Buyer has full power and authority to execute and deliver this Agreement
and to perform all of the terms and conditions hereof to be performed by Buyer
and to consummate the transactions contemplated hereby. This Agreement and all
documents executed by Buyer which are to be delivered to Seller at Closing have
been duly executed and delivered by Buyer and are or at the time of Closing will
be the legal, valid and binding obligation of Buyer and enforceable against
Buyer in accordance with its or their respective terms, except as the
enforcement thereof may be limited by applicable Creditors’ Rights Laws. Buyer
is not presently subject to any bankruptcy, insolvency, reorganization,
moratorium, or similar proceeding.
(c)    The entities and individuals executing this Agreement and the instruments
referenced herein on behalf of Buyer and its constituent entities, if any, have
the legal power, right and actual authority to bind Buyer to the terms and
conditions hereof and thereof.
(d)    Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated by this Agreement, nor the
compliance with the terms and conditions hereof will violate or conflict, in any
material respect, with any provision of Buyer’s organizational documents or to
Buyer’s Actual Knowledge any statute, regulation or rule, or, to Buyer’s Actual
Knowledge, any injunction, judgment, order, decree, ruling, charge or other
restrictions of any government, governmental agency or court to which Buyer is
subject, and which violation or conflict would have a material adverse effect on
Buyer. Buyer is not a party to any contract or subject to any other legal
restriction that would




Purchase and Sale Agreement
Page 19 of 33

--------------------------------------------------------------------------------




prevent fulfillment by Buyer of all of the terms and conditions of this
Agreement or compliance with any of the obligations under it.
(e)    To Buyer’s Actual Knowledge all material consents required from any
governmental authority or third party in connection with the execution and
delivery of this Agreement by Buyer or the consummation by Buyer of the
transactions contemplated hereby have been made or obtained or shall have been
made or obtained by the Closing Date. Complete and correct copies of all such
consents shall be delivered to Seller.
(f)    Buyer has made (or will make prior to the Closing Date) an independent
investigation with regard to the Property, will have ascertained to its
satisfaction the extent to which the Property complies with applicable zoning,
building, environmental, health and safety and all other laws codes and
regulations, and Buyer’s intended use thereof, including without limitation,
review and/or approval of matters disclosed by Seller pursuant to this
Agreement.
(g)    There is no litigation pending or, to Buyer’s Actual Knowledge,
threatened, against Buyer or any basis therefor that might materially and
detrimentally affect the ability of Buyer to perform its obligations under this
Agreement. Buyer shall notify Seller promptly of any such litigation of which
Buyer becomes aware.
(h)    Buyer is not, nor is any person who owns a controlling interest in or
otherwise controls Buyer, (a) listed on the Specially Designated Nationals and
Blocked Persons List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, and/or on any other similar list
maintained by the OFAC pursuant to any authorizing statute, Executive Order or
regulation (collectively, “OFAC Laws and Regulations”); or (b) a person either
(i) included within the term “designated national” as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515, or (ii) designated under
Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224 (Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), 66 Fed. Reg. 49079 (effective September 24, 2001,
and published September 25, 2001) or similarly designated under any related
enabling legislation or any other similar Executive Orders (collectively, the
“Executive Orders”). Neither Buyer nor any of its principals or affiliates is
(x) a person or entity with which Seller is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, or that commits,
threatens or conspires to commit or supports “terrorism” as defined in the
Executive Orders, or (y) is directly or indirectly affiliated or associated with
a person or entity listed in the preceding clause (x). To the best knowledge of
Buyer, neither Buyer nor any of its principals or affiliates, nor any brokers or
other agents acting in any capacity in connection with the transactions
contemplated herein (I) directly or indirectly deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Orders, (II) directly or indirectly engages in any
transaction in violation of any Laws relating to drug trafficking, money
laundering or predicate crimes to money laundering or (III) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. As used herein, “Anti-Terrorism Law” means the
OFAC Laws and Regulations, the Executive Orders and the Uniting and
Strengthening America by Providing Appropriate Tools Required




Purchase and Sale Agreement
Page 20 of 33

--------------------------------------------------------------------------------




to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No. 107-56, 115 Stat.
272 (2001), as amended.
12.Risk of Loss.
(a)    Notice of Loss. If, prior to the Closing Date, any portion of the
Property suffers a Minor or Major Loss, Seller shall immediately notify Buyer of
that fact, which notice shall include sufficient detail to apprise Buyer of the
current status of the Property following such loss.
(b)    Minor Loss. Buyer’s obligations hereunder shall not be affected by the
occurrence of a Minor Loss, provided that: (i) upon the Closing, there shall be
a credit against the Consideration equal to the amount of any insurance proceeds
or condemnation awards collected by Seller as a result of such Minor Loss, plus
the amount of any insurance deductible; or (ii) insurance or condemnation
proceeds available to Seller are sufficient to cover the cost of restoration and
the insurance carrier has admitted liability for the payment of such costs. If
the proceeds or awards have not been collected as of the Closing, then Seller’s
right, title and interest to such proceeds or awards shall be assigned to Buyer
at the Closing, together with a credit against the Consideration in the amount
of any insurance deductible. This provision shall not limit any of the Buyer’s
repair obligations under the Leases. If there is a Minor Loss and insurance
coverage as set forth above is not available, Buyer shall have the same rights
as if it was a Major Loss.
(c)    Major Loss. In the event of a Major Loss, Buyer may, at its option to be
exercised by written notice to Seller within twenty (20) days of Seller’s notice
to Buyer of the occurrence thereof, elect to either (i) terminate this
Agreement, or (ii) consummate the acquisition of the Property for the full
Consideration, subject to the following. If Buyer elects to proceed with the
acquisition of the Property, then the Closing shall be postponed if necessary,
to occur on the later of the then-scheduled Closing Date or the date which is
ten (10) Business Days after Buyer makes such election and, upon the Closing,
Buyer shall be given a credit against the Consideration equal to the amount of
any insurance proceeds or condemnation awards collected by Seller as a result of
such Major Loss, plus the amount of any insurance deductible. If the proceeds or
awards have not been collected as of the Closing, then Seller’s right, title and
interest to such proceeds or awards shall be assigned to Buyer, and Seller will
cooperate with Buyer as reasonably requested by Buyer in the collection of such
proceeds or award. If Buyer fails to give Seller notice within such twenty (20)
day period, then Buyer will be deemed to have elected to terminate this
Agreement. If the Agreement is not terminated under this Section or otherwise as
permitted under this Agreement, Buyer shall be responsible for performance by
Buyer as “landlord” under the Leases, including any repair obligations of
landlord, and nothing herein shall limit Buyer’s repair obligations or other
obligations under the Leases.
13.Seller’s Continued Operation of the Property.
(a)    General. Except as otherwise contemplated or permitted by this Agreement
or approved by Buyer in writing, from the Effective Date to the Closing Date,
Seller will operate, maintain and repair the Property in a prudent manner, in
the ordinary course of business, on an arm’s-length basis and consistent with
its past practices.




Purchase and Sale Agreement
Page 21 of 33

--------------------------------------------------------------------------------




(b)    Actions Requiring Buyer’s Consent. Notwithstanding the above terms of
this Section, from the Approval Date until the Closing Date, Seller shall not,
without the prior written approval of Buyer, which approval shall not be
unreasonably withheld or delayed, take any of the following actions except as
required by law or existing contractual obligations of Seller:
(i)    Leases. Execute or renew any Lease; or bring an action to enforce any
Lease; or terminate any Lease; or modify or waive any material term of any
Lease; provided, however, that if Seller has delivered notice to Buyer of
Seller’s request for Buyer’s approval and Buyer has not responded to Seller’s
request for Lease approval within two (2) Business Days, then Buyer shall be
deemed to have approved the Lease activity in question; or
(ii)    Contracts. Except as otherwise required under this Agreement, enter
into, execute or terminate any easement agreement, management agreement or any
lease, contract, agreement or other commitment of any sort (including any
contract for capital items or expenditures), with respect to the Property that
will survive the Closing and be binding on Buyer or the Property after the
Closing; provided, however, that if Seller has delivered notice to Buyer of
Seller’s request for Buyer’s approval and Buyer has not responded to Seller’s
request for approval within two (2) Business Days, then Buyer shall be deemed to
have approved the activity in question.
(c)    Cost of Tenant Improvements and Leasing Commissions.
(i)    New Leases, Renewals, Modifications. In connection with any new lease, or
any renewal of a lease or modification of any existing Lease which extends the
term or expands the premises under such Lease other than under an option or
right governed by subsections (b)(iii) or (b)(iv) below, which new lease,
renewal or modification is entered into between the Effective Date and the
Closing, the cost of tenant improvement allowances and leasing commissions in
connection with any such new lease, renewal or modification, shall be prorated
between Buyer and Seller in proportion to the ratio between the portion of the
new lease term or renewal term (following the commencement of rental payments
thereunder) which occurs prior to the Closing Date and the portion of the new
lease term or renewal term (following the commencement of rental payments
thereunder) which occurs after the Closing Date.
(ii)    Existing Leases. Subject to subsections (b)(iii) and (b)(iv) below,
Seller shall be responsible for the cost of all tenant improvement allowances
and leasing commissions for all Leases (and amendments thereto) entered into
prior to the Effective Date, and Seller’s obligations with respect thereto shall
survive the Closing.
(iii)    Tenant Rights Under Existing Leases. If, during the period between the
Effective Date and the Closing Date, any Tenant shall exercise an option or
right under an existing Lease to renew the Lease, extend the term of the Lease,
or expand its premises, any obligation for tenant improvement allowances and
leasing commissions associated with the exercise of such option or right shall
be prorated




Purchase and Sale Agreement
Page 22 of 33

--------------------------------------------------------------------------------




between Seller and Buyer in proportion to the ratio between the portion of the
extended lease term (following the commencement of rental payments thereunder)
resulting from the exercise of the option which occurs prior to the Closing Date
and the portion thereof (following the commencement of rental payments
thereunder) which occurs after the Closing Date.
(iv)    Post-Closing Extensions, Renewals, Modifications. If, on or after the
Closing Date, any Tenant shall exercise an option or right under an existing
Lease to renew the Lease, extend the term of the Lease, or expand its premises,
any obligation for tenant improvement allowances and leasing commissions
associated with the exercise of such option or right shall be the responsibility
of Buyer.
14.Non-Consummation of the Transaction. If the transaction is not consummated on
or before the Closing Date, the following provisions shall apply:
(a)    No Default. If the purchase and sale of the Property under this Agreement
is not consummated for a reason other than a default by one of the Parties, then
(i) the Title Company and each Party shall return to the depositor thereof the
Earnest Money and all other funds and items which were deposited hereunder
(except that Seller shall retain the Non-Refundable Payment); and (ii) Seller
and Buyer shall each bear one-half of any Escrow cancellation charges. Any
return of funds or other items by the Title Company or any Party as provided
herein shall not relieve either Party of any liability it may have for its
wrongful failure to close.
(b)    Default by Seller. If the transaction is not consummated as a result of a
default by Seller, then Buyer, as its sole and only remedies hereunder, to the
exclusion of all other potential remedies under this Agreement, at law or in
equity, may either (i) terminate this Agreement by delivery of notice of
termination to Seller, whereupon (A) the Earnest Money plus interest accrued
thereon shall be immediately returned to Buyer, and (B) Seller shall pay to
Buyer its Expense Reimbursement, in which case neither Party shall have any
further rights or obligations hereunder other than those rights and obligations
which expressly survive termination of this Agreement; or (ii) continue this
Agreement pending Buyer’s action for specific performance, provided, however,
that any such action for specific performance shall not include an action for
damages and shall be filed and served by Buyer within thirty (30) days of the
date which is the later of (x) the termination of this Agreement by Seller, or
(y) the date on which Buyer has Actual Knowledge of the event or occurrence
comprising the alleged default on the part of Seller, it being the intent of the
Parties hereto that any failure of Buyer to meet the time deadline set for
filing shall be deemed to be Buyer’s election to waive and relinquish any rights
to enforce specific performance of this Agreement. In the event Buyer files an
action for specific performance in accordance with subparagraph (ii) above and
Seller prevails in such action, then in addition to its obligations under
Section 15(l) below, Buyer shall be obligated to pay to Seller an amount equal
to the Specific Performance Amount as liquidated damages in order to compensate
Seller for actual costs, damages and losses, as well as lost opportunity costs,
suffered by Seller due to its inability to sell the Property to a third party
pending the resolution of Buyer’s specific performance action. Buyer
acknowledges that the damages suffered by Seller due to a delay in selling the
Property are difficult to determine and that the Specific Performance Amount




Purchase and Sale Agreement
Page 23 of 33

--------------------------------------------------------------------------------




has been agreed upon, after negotiation, as the parties’ reasonable estimate of
such Seller’s damages. In no event shall Seller be liable to Buyer in connection
with any breach or default on the part of Seller under this Agreement for any
incidental, special, exemplary, punitive or consequential damages, including,
without limitation, loss of profits or revenue, interference with business
operations, loss of tenants, lenders, investors, buyers, diminution in value of
the Property, or inability to use the Property. Notwithstanding anything to the
contrary herein, Buyer on its own behalf and on behalf of its agents, members,
partners, employees, representatives, officers, directors, agents, related and
affiliated entities, successors and assigns (collectively, the “Buyer Parties”)
hereby agrees that in no event or circumstance shall any of the members,
partners, employees, representatives, officers, directors, agents, property
management company, affiliated or related entities of Seller or Seller’s
property management company (collectively, the “Seller Parties”) have any
personal liability under this Agreement.
Buyer’s Initials         
(c)    Default by Buyer. If the Closing does not occur as a result of a default
by Buyer, then (i) Buyer shall pay all escrow cancellation charges, (ii) to the
extent it has not previously been delivered to Seller, the Title Company shall
deliver the Earnest Money to Seller as its full and complete liquidated damages
and its sole and exclusive remedy for Buyer’s default (provided that this
provision shall not limit the Seller’s right to enforce Buyer’s obligations
pursuant to Sections 4(c), 15(f) and 15(l), and to obtain monetary damages from
Buyer pursuant to those provisions above and beyond any amounts collected
pursuant to this liquidated damages provision). If the transaction is not
consummated because of a default by Buyer, the Earnest Money together with the
interest accrued thereon shall be paid to and retained by Seller as liquidated
damages. THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT OF A
DEFAULT BY BUYER, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE.
THEREFORE, BY PLACING THEIR INITIALS BELOW, THE PARTIES ACKNOWLEDGE THAT THE
EARNEST MONEY HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS THE PARTIES’
REASONABLE ESTIMATE OF SELLER’S DAMAGES (IN ADDITION TO ANY FEES AND COSTS TO
WHICH SELLER IS ENTITLED UNDER SECTION 15(l)) AND AS SELLER’S EXCLUSIVE REMEDY
AGAINST BUYER, AT LAW OR IN EQUITY, IN THE EVENT OF A DEFAULT UNDER THIS
AGREEMENT ON THE PART OF BUYER; PROVIDED, HOWEVER, NOTHING HEREIN SHALL RELIEVE
BUYER OF THE INDEMNITY OBLIGATIONS OF BUYER UNDER SECTIONS 4(c) AND 15(f), WHICH
EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT. Notwithstanding anything to
the contrary contained in this Section 14(c), in the event of (i) Buyer’s
default under this Agreement, (ii) a termination of this Agreement by Buyer, or
(iii) a termination of this Agreement by Seller as a result of a default on the
part of Buyer, Seller shall have all remedies available at law or in equity if
Buyer or any Person related to or affiliated with Buyer asserts any claims or
right to the Property that (i) delays or prevents Seller from having clear,
indefeasible, and marketable title to the Property or (ii) constitutes slander
of title to the Property. In all other events, Seller’s remedies shall be
limited to those described in this Section 14(c) and Sections 15(f) and 15(l)
hereof. If Closing is consummated, Seller shall have all remedies available




Purchase and Sale Agreement
Page 24 of 33

--------------------------------------------------------------------------------




at law or in equity in the event Buyer fails to perform any obligation of Buyer
under this Agreement.
INITIALS: Seller _____ Buyer _____
15.Miscellaneous
(a)    Disclosure of Transaction. Except as may be permitted in Section 15(o)
below, prior to Closing neither Party shall publicly announce or discuss the
execution of this Agreement or the transaction contemplated hereby without the
prior written consent of the other Party, which shall not be unreasonably
withheld. Notwithstanding the foregoing, nothing herein shall limit or restrict
any public announcement or notification which Seller or any Affiliate is
required to make under the applicable provisions of the Securities Act of 1933,
as amended, and the Securities Exchange Act of 1934, as amended and the rules
and regulations adopted by the Securities and Exchange Commission thereunder.
(b)    Possession. Possession of the Property shall be delivered to Buyer upon
the Closing.
(c)    Force Majeure. Seller’s corporate headquarters are located in San Mateo,
California. If during the term of this Agreement, there occurs a Force Majeure
Event (a fire or other casualty, act of God, riot or other civil disturbance, or
any other event out of the control of Seller that prevents Seller from having
access to and use of its headquarters facility for the conduct of its
operations), Seller shall have the right, exercisable by written notice to Buyer
within five (5) Business Days of the date of the Force Majeure Event, to extend
any period for Seller’s performance hereunder by a period of time equal to the
time that Seller reasonably anticipates that it will be unable to use its
headquarters, but not to exceed fourteen (14) days.
(d)    Tax Protest. If, as a result of any tax protest or otherwise, there is
any refund or reduction of real property or other tax or assessment relating to
the Property applicable to the period prior to Closing, Seller shall be entitled
to receive or retain such refund or the benefit of such reduction, less
equitable prorated costs of collection and subject to the rights of Tenants
under Leases as to any such refunds. To the extent any such tax protest or
proceeding is ongoing as of the Closing, Seller shall have the right, but not
the obligation, to continue to pursue such protest or proceeding following the
Closing, but only to the extent that it applies to the pre-Closing tax periods.
(e)    Notices. Any notice, consent or approval required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given upon (i) delivery of email on a Business Day between the hours of 9:00
a.m. and 5:00 p.m. the recipient’s time (otherwise, the next following Business
Day) (provided that such email contains in all uppercase letters the words
“PINEHURST SQUARE EAST – OFFICIAL NOTICE” in the subject line and generates no
“out of office” receipt or other message that such delivery was ineffective or
delayed), (ii) personal delivery, (iii) confirmed telecopy delivery on a
Business Day between the hours of 9:00 a.m. and 5:00 p.m. the recipient’s time
(otherwise, the next following Business Day), (iv) one (1) Business Day after
being deposited with Federal Express, DHL Worldwide Express or another reliable,
nationally-recognized overnight courier service prior to the specified delivery
deadline for next-day service, specifying an address to which such courier makes
overnight deliveries, or (v) two (2) Business Days after




Purchase and Sale Agreement
Page 25 of 33

--------------------------------------------------------------------------------




being deposited in the United States mail, registered or certified mail, postage
prepaid, return receipt required, and addressed as indicated below, or such
other address as either Party may from time to time specify in writing to the
other. A notice, consent or approval sent in the above manner by counsel to a
Party (whether or not identified below as a “copy to” recipient) shall
constitute effective delivery of such notice, consent or approval and shall be
binding on such Party as if sent by such Party.
If to Buyer:
If to Seller:
 
 
Dakota UPREIT Limited Partnership
3003 32nd Ave. S, Ste. 250
Fargo, ND 58103
Attention: Jim Knutson
Fax No. 701-239-3317
Email: Jim@valleyrealty.com
SRT SECURED PINEHURST, LLC
c/o Glenborough, LLC
66 Bovet Road, Suite 100
San Mateo, CA 94402
Attention: Alan Shapiro
Fax No. 650-343-9690
Email: alan.shapiro@glenborough.com
 
 
with a copy to:
with a copy to:
Fremstad Law
3003 32nd Ave. S, Ste. 240
P.O. Box 3143
Fargo, ND 58108
Attention: Leslie Thielen
Fax No. 701-478-7621
Email: leslie@fremstadlaw.com
SRT SECURED PINEHURST, LLC
c/o Glenborough LLC
66 Bovet Road, Suite 100
San Mateo, CA 94402
Attention: G. Lee Burns, Jr.
Fax No. 650-343-9690
Email: chip.burns@glenborough.com

(f)    Brokers and Finder. Seller has engaged Seller’s Broker to act as Seller’s
representative in this transaction, and Seller has sole responsibility for the
payment of any amounts due to Seller’s Broker as a result of this transaction,
pursuant to a separate written agreement. Buyer has engaged Buyer’s Broker as
Buyer’s representative in this transaction. Any commission or finder’s fee due
to Buyer’s Broker shall be paid by Buyer or pursuant to separate written
agreement between Buyer’s Broker and Seller’s Broker. Except as set forth in the
preceding sentences of this paragraph, neither Party has had any contact or
dealings regarding the Property, or any communication in connection with the
subject matter of this transaction through any real estate broker or other
person who can claim a right to a commission or finder’s fee in connection with
the transactions contemplated in this Agreement. In the event that any broker or
finder perfects a claim for a commission or finder’s fee based upon any such
contact, dealings or communication, the Party through whom the broker or finder
makes its claim shall be responsible for said commission or fee and shall
indemnify and hold harmless the other Party from and against all liabilities,
losses, costs and expenses (including reasonable attorneys’ fees) arising in
connection with such claim for a commission or finder’s fee. The provisions of
this subsection shall survive the Closing or the termination of this Agreement.
(g)    Successors and Assigns. Subject to the following, this Agreement shall be
binding upon, and inure to the benefit of, the Parties and their respective
successors, heirs, administrators and assigns. Buyer shall have the right, with
notice to Seller, but without Seller’s consent, to assign this Agreement (in
whole or in part) to one or more Affiliates of




Purchase and Sale Agreement
Page 26 of 33

--------------------------------------------------------------------------------




Buyer at any time on or before the date that is five (5) Business Days prior to
the Closing Date. Buyer shall have no other right to assign this Agreement. Any
such assignee(s) shall execute and deliver to Seller a written assignment
prepared by Buyer and reasonably acceptable to Seller, pursuant to which such
assignee assumes all obligations of Buyer, without releasing Buyer from any
obligation hereunder.
(h)    Amendments. Except as otherwise provided herein, this Agreement may be
amended or modified only by a written instrument executed by Seller and Buyer.
(i)    Governing Law. The substantive laws of the State in which the Property is
located, without reference to its conflict of law provisions, will govern the
validity, construction, and enforcement of this Agreement and the Transaction
Documents.
(j)    Merger of Prior Agreements. The Access Agreement (if any), this Agreement
and the Addenda, Exhibits and Schedules hereto constitute the entire agreement
between the Parties and supersede all prior agreements and understandings
between the Parties relating to the subject matter hereof.
(k)    Time for Performance. Any time deadlines contained herein shall be
calculated by reference to calendar days unless otherwise specifically noted.
For notice purposes hereunder, days shall be deemed to end at 5:00 p.m., local
time, in the State in which the Property is located. In the event that any time
periods for performance hereunder fall on a day that is not a Business Day, the
date for performance shall be the next following Business Day.
(l)    Enforcement. If either Party fails to perform any of its obligations
under this Agreement or if a dispute arises between the Parties concerning the
meaning or interpretation of any provision of this Agreement, then the
defaulting Party or the Party not prevailing in such dispute shall pay any and
all costs and expenses incurred by the other Party on account of such default
and/or in enforcing or establishing its rights hereunder, including, without
limitation, arbitration or court costs and attorneys’ fees and disbursements.
Any such attorneys’ fees and other expenses incurred by either Party in
enforcing a judgment in its favor under this Agreement shall be recoverable
separately from and in addition to any other amount included in such judgment,
and such attorneys’ fees obligation is intended to be severable from the other
provisions of this Agreement and to survive and not be merged into any such
judgment.
(m)    Time of the Essence. THE TIME FRAMES AND DEADLINES FOR PERFORMANCE IN
THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE TIME FRAMES AND DEADLINES SET
FORTH IN SECTIONS 2, 3 AND 4 WITH RESPECT TO THE EARNEST MONEY, TITLE APPROVAL
AND DILIGENCE REVIEW) HAVE BEEN NEGOTIATED BY THE PARTIES AND ARE A MATERIAL
PART OF THE CONSIDERATION BETWEEN THE PARTIES. THE PARTIES HERETO AGREE THAT
TIME IS OF THE ESSENCE WITH RESPECT TO THIS AGREEMENT, AND ALL OF THE TIME
FRAMES AND DEADLINES SET FORTH IN THIS AGREEMENT.
INITIALS: Seller _____ Buyer _____




Purchase and Sale Agreement
Page 27 of 33

--------------------------------------------------------------------------------




(n)    Severability. If any provision of this Agreement, or the application
thereof to any person, place, or circumstance, shall be held by a court of
competent jurisdiction to be invalid, unenforceable or void, the remainder of
this Agreement and such provisions as applied to other persons, places and
circumstances shall remain in full force and effect.
(o)    Confidentiality. Buyer and Seller shall each maintain as confidential any
and all material or information about the other, or in the case of Buyer and its
agents, employees, consultants and contractors, about the Property, and shall
not disclose such information to any third party, except, in the case of
information about the Property or the Seller, to Buyer’s investment bankers,
investors, lender or prospective lenders, insurance and reinsurance firms,
attorneys, environmental assessment and remediation service firms and
consultants, as may be reasonably required for the consummation of this
transaction and/or as required by law.
(p)    Counterparts. This Agreement may be executed in counterparts or duplicate
originals, each of which shall be deemed an original but all or which together
shall constitute as one and the same instrument, and which shall be the official
and governing version in the interpretation of this Agreement. This Agreement
may be executed and delivered by facsimile or electronic transmission and the
Parties agree that such facsimile or electronic (e.g., pdf) execution and
delivery shall have the same force and effect as delivery of an original
document with original signatures, and that each Party may use such facsimile or
electronic signatures as evidence of the execution and delivery of this
Agreement by the Parties to the same extent that an original signature could be
used.
(q)    Addenda, Exhibits and Schedules. All addenda, exhibits and schedules
referred to herein are, unless otherwise indicated, incorporated herein by this
reference as though set forth herein in full. The Exhibits, Addenda and
Schedules to this Agreement are:
Exhibit A – Deed
Exhibit B – Assignment and Assumption of Leases
Exhibit C – Bill of Sale
Exhibit D – Assignment and Assumption of Warranties and
Other General Intangibles
Exhibit E – Certificate of Transferor Other than an Individual (FIRPTA
Affidavit)
Exhibit F – Form of Tenant Estoppel
Exhibit G – Form of Seller Estoppel
Exhibit H – Form of Owner’s Title Affidavit
Addendum I – Definitions
Addendum II – Seller’s Representations and Warranties
Schedule 1 – Due Diligence Materials
Schedule 2 – Description of Land




Purchase and Sale Agreement
Page 28 of 33

--------------------------------------------------------------------------------




Schedule 3 – Assumed Service Contracts
Schedule 4 – Environmental Reports
Schedule 5 – Rent Roll
Schedule 6 – Exceptions to Seller Representations and Warranties
(r)    Construction. Headings at the beginning of each section and subsection
are solely for the convenience of the Parties and are not a part of the
Agreement. Whenever required by the context of this Agreement, the singular
shall include the plural and the masculine shall include the feminine and vice
versa. This Agreement shall not be construed as if it had been prepared by one
of the Parties, but rather as if both Parties had prepared the same.
(s)    Tax Free Exchange. As an accommodation to Buyer, Seller agrees to
cooperate with Buyer to accomplish an I.R.C. Section 1031 like kind tax deferred
exchange, provided that the following terms and conditions are met; (i) Buyer
shall give Seller notice of any desired exchange not later than five (5) days
prior to the Closing Date; (ii) Seller shall in no way be liable for any
additional costs, fees and/or expenses relating to the exchange; (iii) if, for
whatever reason, the Closing does not occur, Seller shall have no responsibility
or liability to the third party involved in the exchange transaction, if any;
and (iv) Seller shall not be required to make any representations or warranties
nor assume or incur any obligations or personal liability whatsoever in
connection with the exchange transaction. Buyer indemnifies and agrees to hold
Seller and each Seller Related Party harmless from and against any and all
causes, claims, demands, liabilities, costs and expenses, including attorneys’
fees, as a result of or in connection with any such exchange. As an
accommodation to Seller, Buyer agrees to cooperate with Seller to accomplish an
I.R.C. Section 1031 like kind tax deferred exchange, provided that the following
terms and conditions are met; (i) Seller shall give Buyer notice of any desired
exchange not later than five (5) days prior to the Closing Date; (ii) Buyer
shall in no way be liable for any additional costs, fees and/or expenses
relating to the exchange; (iii) if, for whatever reason, the Closing does not
occur, Buyer shall have no responsibility or liability to the third party
involved in the exchange transaction, if any; and (iv) Buyer shall not be
required to make any representations or warranties nor assume or incur any
obligations or personal liability whatsoever in connection with the exchange
transaction. Seller indemnifies and agrees to hold Buyer harmless from and
against any and all causes, claims, demands, liabilities, costs and expenses,
including attorneys’ fees, as a result of or in connection with any such
exchange.
(t)    Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, BUYER AND
SELLER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY DOCUMENTS CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ANY ACTIONS OF EITHER PARTY ARISING OUT
OF OR RELATED IN ANY MANNER WITH THIS AGREEMENT OR THE PROPERTY (INCLUDING
WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT OR ANY




Purchase and Sale Agreement
Page 29 of 33

--------------------------------------------------------------------------------




CLAIMS OR DEFENSES ASSERTING THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS
OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY
TO ENTER INTO AND ACCEPT THIS AGREEMENT AND THE DOCUMENTS TO BE DELIVERED BY THE
OTHER PARTY AT CLOSING, AND SHALL SURVIVE THE CLOSING OR TERMINATION OF THIS
AGREEMENT. Each party hereby authorizes and empowers the other to file this
Section and this Agreement with the clerk or judge of any court of competent
jurisdiction as a written consent to waiver of jury trial.
[Signatures on following page]










Purchase and Sale Agreement
Page 30 of 33

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.


SELLER:


SRT SECURED PINEHURST, LLC,
a Delaware limited liability company




By:                         
Name:                     
Title:                         




BUYER:


DAKOTA UPREIT LIMITED PARTNERSHIP,
a North Dakota limited partnership


By: Dakota Real Estate Investment Trust
Its: General Partner


By:                         
Name: Jim Knutson
Title: Executive Vice President






[SIGNATURES CONTINUE ON FOLLOWING PAGE]






Purchase and Sale Agreement
Page 31 of 33

--------------------------------------------------------------------------------




First American Title Insurance Company


The undersigned executes this Agreement for the purpose of acknowledging its
agreement to serve as escrow agent in accordance with the terms of this
Agreement and to acknowledge receipt of a fully executed copy of the Agreement.


First American Title Insurance Company


By:    ________________________


Its:    ________________________












Purchase and Sale Agreement
Page 32 of 33

--------------------------------------------------------------------------------






EXHIBIT A


DEED


                            
Upon recording, please return to:


________________________
________________________
Bismarck, ND 58503










LIMITED WARRANTY DEED


KNOW ALL MEN BY THESE PRESENTS:
THAT SRT SECURED PINEHURST, LLC, a Delaware limited liability company, whose
mailing address is 66 Bovet Road, Suite 100, San Mateo, CA 94402, hereinafter
referred to as “Grantor,” for and in consideration of the sum of TEN AND NO/100
DOLLARS ($10.00) cash, and other good and valuable consideration to Grantor in
hand paid by _____________________________, a ___________________________, whose
mailing address is _________________________________, hereinafter referred to as
“Grantee,” has GRANTED, SOLD and CONVEYED, and by these presents does GRANT,
SELL and CONVEY unto the said Grantee all that certain lot, tract, or parcel of
land situated in Burleigh County, North Dakota, more particularly described on
Exhibit A attached hereto;
TOGETHER WITH all of the improvements, tenements, hereditaments and
appurtenances belonging or in any way appertaining to such real property, and
all of Grantor’s right, title and interest in and to (i) any and all property
lying in a bed of any street, road or avenue, open or proposed, in front of or
adjoining such real property to the center line thereof, (ii) any strips and
gores of land adjacent to, abutting or used in connection with such real
property, and (iii) any easements and rights, if any, inuring to the benefit of
such real property or to Grantor in connection therewith (the land and all of
the foregoing being hereinafter referred to as the “Property”);
PROVIDED, HOWEVER, that this conveyance is made and accepted subject to those
matters described on Exhibit B attached hereto and made a part hereof by this
reference for all purposes;
TO HAVE AND TO HOLD the Property, subject to the exceptions and reservation
hereinafter stated, together with all and singular the rights and appurtenances
thereto in anywise belonging to Grantor, unto the said Grantee, Grantee’s
successors and assigns forever, and Grantor does hereby bind itself and its
successors to Warrant and Forever Defend all and singular the Property unto the
said Grantee, Grantee’s successors and assigns, against every person whomsoever
lawfully claiming by, through or under the said Grantor but against no other
subject, however, to those matters described on Exhibit B hereto.
DATED as of this ____ day of ________________, 2016.




[Signature on following page]










Purchase and Sale Agreement
Exhibit A – Deed
Page 1 of 2


817411.8

--------------------------------------------------------------------------------






Signed, sealed and delivered
in the presence of:
SRT SECURED PINEHURST, LLC, a Delaware limited liability company




By: ________________________________________
Name:
Title:







I certify that a report of the full consideration paid for the property
described has been filed with the North Dakota State Board of Equalization


                                                                          
              __________________________
                                                                          
              Grantee or agent






Purchase and Sale Agreement
Exhibit A – Deed
Page 2 of 2


817411.8

--------------------------------------------------------------------------------






ACKNOWLEDGMENT




A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.














State of                 )
)    ss.
County of                )




On                        , before me,                         (here insert name
and title of officer), personally appeared                                     ,
who signed the above-referenced Instrument in my presence and who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person (s), or the entity(ies)
upon behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing is true and correct.


WITNESS my hand and official seal.


________________________________            [Seal]












Purchase and Sale Agreement
Exhibit A – Deed
Acknowledgment


817411.8

--------------------------------------------------------------------------------






EXHIBIT A
TO LIMITED WARRANTY DEED


REAL PROPERTY DESCRIPTION




Real property in the City of Bismarck, County of Burleigh, State of North
Dakota, described as
follows:


















Purchase and Sale Agreement
Exhibit A – Deed
Exhibit A – Real Property Description


817411.8

--------------------------------------------------------------------------------






EXHIBIT B
TO LIMITED WARRANTY DEED


PERMITTED EXCEPTIONS




1.
Taxes and special assessments, for the year 2016 and thereafter, none now due
and payable. Parcel No. _____________________.

2.
[ALL MATTERS DISCLOSED IN THE PRELIMINARY REPORT, AND ANY NEW EXCEPTIONS,
WHETHER OR NOT ENDORSED OVER OR AFFIRMATIVELY INSURED BY THE TITLE COMPANY,
EXCEPT FOR THOSE MATTERS SELLER IS OBLIGATED TO REMOVE].

3.
The following matters disclosed by an ALTA/ACSM survey of the Property made by
American Surveying. & Mapping Inc. dated ____________________, designated Job
No. ______________:

A)
[TO COME]

4.
[MATTERS DESCRIBED IN THE PRECEDING WARRANTY DEEDS UNDER WHICH SELLER AND ITS
PREDECESSOR IN INTEREST OBTAINED TITLE].









Purchase and Sale Agreement
Exhibit A – Deed
Exhibit B – Permitted Exceptions

--------------------------------------------------------------------------------






EXHIBIT B
ASSIGNMENT AND ASSUMPTION OF LEASES


THIS ASSIGNMENT AND ASSUMPTION OF LEASES (“Assignment”) dated as of __________,
201_, is entered into by and between SRT SECURED PINEHURST, LLC, a Delaware
limited liability company (“Assignor”), and ____________________________ a
_________________________ (“Assignee”).
W I T N E S S E T H:
WHEREAS, Assignor is the lessor under certain leases executed with respect to
that certain real property located at ________________, in the City of _______,
County of _________, State of North Dakota (the “Property”), as more fully
described in Exhibit A attached hereto, which leases are described in the Rent
Roll attached hereto as Schedule 1 (the “Leases”); and
WHEREAS, Assignor has entered into that certain Purchase and Sale Agreement (the
“Agreement”) by which title to the Property is being transferred to Assignee;
and
WHEREAS, Assignor desires to assign its interest as lessor in the Leases to
Assignee, and Assignee desires to accept the assignment thereof;
NOW, THEREFORE, in consideration of the promises and conditions contained
herein, the Parties hereby agree as follows:
1.Effective as of the Closing Date (as defined in the Agreement), Assignor
hereby assigns to Assignee all of its right, title and interest in and to the
Leases, and any guarantees related thereto, and Assignee hereby accepts such
assignment and agrees to assume the obligations of Landlord under the Leases;
provided, however, Assignor hereby indemnifies and holds Assignee harmless from
any action, cause of action, loss, cost, claim or expense, including without
limitation reasonable attorneys’ fees arising out of or related to a breach or
default on the part of Assignor as Landlord under the Leases occurring before
the date of this Assignment. Assignee hereby indemnifies and holds Assignor
harmless from any action, cause of action, loss, cost, claim or expense,
including without limitation reasonable attorneys’ fees arising out of or
related to a breach or default on the part of Assignee as Landlord under the
Leases occurring on or after the date of this Assignment. Notwithstanding the
foregoing, if Assignee acquires the Property and any Tenant Estoppel delivered
to Assignee on or before the Closing identifies any event, occurrence or matter
(whether or not characterized as a breach, default or failure to perform on the
part of Assignor) as to which Assignor is or would be required to indemnify
Assignee hereunder if such event, occurrence or matter would, with the passage
of time or notice or both, constitute a breach, default or failure to perform
under such Lease on the part of Assignor, Assignor shall not be responsible for,
or obligated to indemnify Assignee for, any such event, occurrence or matter or
the resulting breach, default or failure to perform.
2.If either Party hereto fails to perform any of its obligations under this
Assignment or if a dispute arises between the Parties hereto concerning the
meaning or interpretation of any provision




    Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Page 1 of 3

--------------------------------------------------------------------------------





of this Assignment, then the defaulting Party or the Party not prevailing in
such dispute shall pay any and all costs and expenses incurred by the other
Party on account of such default and/or in enforcing or establishing its rights
hereunder including, without limitation, court costs and attorneys’ fees and
disbursements. Any such attorneys’ fees and other expenses incurred by either
Party in enforcing a judgment in its favor under this Assignment shall be
recoverable separately from and in addition to any other amount included in such
judgment and such attorneys’ fees obligation is intended to be severable from
the other provisions of this Assignment and to survive and not be merged into
any such judgment.
3.This Assignment shall be binding on and inure to the benefit of the Parties
hereto, their heirs, executors, administrators, successors in interest and
assigns.
4.The substantive laws of the State in which the Property is located, without
reference to its conflict of law provisions, will govern the validity,
construction, and enforcement of this Assignment.
5.This Assignment may be executed in counterparts, each of which shall be deemed
an original, but all of which taken together shall constitute one and the same
instrument. Capitalized terms used but not defined in this Assignment have the
meaning given to such terms in the Agreement.


[Signatures on following page]






    Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Page 2 of 3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF Assignor and Assignee have executed this Assignment the day
and year first above written.


ASSIGNOR:


SRT SECURED PINEHURST, LLC,
a Delaware limited liability company




By:     [EXHIBIT – DO NOT SIGN]        
Name:                     
Title:                         




ASSIGNEE:


,
a                         




By:    [EXHIBIT – DO NOT SIGN]        
Name:                         
Title:                         










    Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Page 3 of 3

--------------------------------------------------------------------------------






EXHIBIT A
TO ASSIGNMENT AND ASSUMPTION OF LEASES


REAL PROPERTY DESCRIPTION












Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Exhibit A – Real Property Description

--------------------------------------------------------------------------------






SCHEDULE 1
TO ASSIGNMENT AND ASSUMPTION OF LEASES


RENT ROLL














Purchase and Sale Agreement
Exhibit B – Assignment and Assumption of Leases
Schedule 1 – Rent Roll

--------------------------------------------------------------------------------






EXHIBIT C


BILL OF SALE




For good and valuable consideration the receipt of which is hereby acknowledged,
SRT SECURED PINEHURST, LLC, a Delaware limited liability company (“Transferor”),
does hereby sell, transfer, and convey to _________________________, a
_________________ (“Transferee”) all personal property owned by Transferor and
located on or in or used in connection with the Real Property commonly known as
“Pinehurst Square East” located at 901 West Interstate Avenue, in the City of
Bismarck, County of Burleigh, State of North Dakota, including, without
limitation, those items described in Schedule 1 attached hereto (collectively,
the “Personal Property”), pursuant to that certain Purchase and Sale Agreement
between Transferor and Transferee for the purchase and sale of the Real Property
(the “Agreement”). Transferor is conveying the Personal Property to Transferee
free and clear of free of any lien or encumbrance thereon except as previously
disclosed to and accepted by Transferee. Capitalized terms used but not defined
in this Bill of Sale have the meaning given to such terms in the Agreement.


Transferor makes no representation or warranty regarding the condition,
merchantability, fitness or usefulness of the Personal Property, and Transferee
acknowledges and agrees that it is acquiring the Personal Property in its AS-IS,
WHERE-IS, WITH ALL FAULTS CONDITION, WITHOUT WARRANTY, EITHER EXPRESS OR
IMPLIED, except that all of the Personal Property will be free of all liens and
encumbrances.


This Bill of Sale shall be binding upon and inure to the benefit of the
successors and assigns of Transferor and Transferee.


The substantive laws of the State in which the Property is located, without
reference to its conflict of law provisions, will govern the validity,
construction, and enforcement of this Bill of Sale.


This Bill of Sale may be executed in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same instrument.


Dated: ____________________, 2016.




[Signatures on following page]






Purchase and Sale Agreement
Exhibit C – Bill of Sale
Page 1 of 2

--------------------------------------------------------------------------------





TRANSFEROR:


SRT SECURED PINEHURST, LLC,
a Delaware limited liability company




By:     [EXHIBIT – DO NOT SIGN]        
Name:                     
Title:                         




TRANSFEREE:


,
a                         




By:    [EXHIBIT – DO NOT SIGN]        
Name:                         
Title:                         










Purchase and Sale Agreement
Exhibit C – Bill of Sale
Page 2 of 2

--------------------------------------------------------------------------------






SCHEDULE 1
TO BILL OF SALE


PERSONAL PROPERTY


None.








Purchase and Sale Agreement
Exhibit C – Bill of Sale
Schedule 1 – Personal Property

--------------------------------------------------------------------------------






EXHIBIT D


ASSIGNMENT OF WARRANTIES AND OTHER GENERAL INTANGIBLES


This Assignment of Warranties and Other General Intangibles (“Assignment”) is
made and entered into as of ________, 2016, by SRT SECURED PINEHURST, LLC, a
Delaware limited liability company (“Assignor”), to _________________________, a
________________ (“Assignee”), pursuant to that certain Purchase and Sale
Agreement (the “Agreement”) between Assignor and Assignee relating to the real
property owned by Assignor commonly known as “Pinehurst Square East” and located
at 901 West Interstate Avenue, in the City of Bismarck, County of Burleigh,
State of North Dakota. Capitalized terms used but not defined in this Assignment
have the meaning given to such terms in the Agreement.
1.    For good and valuable consideration, the receipt of which is hereby
acknowledged, effective as of the Closing Date (as defined in the Agreement),
Assignor hereby assigns and transfers unto Assignee all of its right, title,
claim and interest in and under:
(a)    all warranties and guaranties made by or received from any third party
with respect to any building, building component, structure, fixture, machinery,
equipment, or material situated on, contained in any building or other
improvement situated on, or comprising a part of any building or other
improvement situated on, any part of that certain real property described in
Exhibit A attached hereto including, without limitation, those warranties and
guaranties listed in Schedule 1 attached hereto (collectively, “Warranties”);
provided however, that to the extent there are any third party costs, expenses
or fees in connection with the assignment of any Warranties, including, without
limitation, reliance fees or transfer fees, Seller shall not be obligated to
assign such Warranties to Buyer unless Buyer pays all such costs, expenses and
fees;
(b)    any General Intangibles (as defined in the Agreement); and
(c)    any Service Contracts (as defined in the Agreement).
Assignor and Assignee further hereby agree and covenant as follows:
2.    Effective as of the Closing Date, Assignee hereby assumes all of
Assignor’s obligations under the Warranties, General Intangibles and Service
Contracts and agrees to indemnify, protect and defend Assignor against and hold
Assignor harmless from any and all cost, liability, loss, damage or expense,
including, without limitation, reasonable attorneys’ fees and costs and court
costs, originating on or subsequent to the Closing Date and arising out of
failure on the part of Assignee to perform the obligations of owner under the
Service Contracts requiring performance on or after the Closing Date.
3.    If either Party hereto fails to perform any of its obligations under this
Assignment or if a dispute arises between the Parties hereto concerning the
meaning or interpretation of any provision of this Assignment, then the
defaulting Party or the Party not prevailing in such dispute shall pay any and
all costs and expenses incurred by the other Party on account of such default
and/or in enforcing or establishing its rights hereunder, including, without
limitation, court costs and




Purchase and Sale Agreement
Exhibit D – Assignment of Warranties and Other General Intangibles
Page 1 of 3

--------------------------------------------------------------------------------





attorneys’ fees and disbursements. Any such attorneys’ fees and other expenses
incurred by either Party in enforcing a judgment in its favor under this
Assignment shall be recoverable separately from and in addition to any other
amount included in such judgment, and such attorneys, fees obligation is
intended to be severable from the other provisions of this Assignment and to
survive and not be merged into any such judgment.
4.    Assignor hereby covenants that Assignor will, at any time and from time to
time, upon written request therefor, execute and deliver to Assignee any new or
confirmatory instruments which Assignee may reasonably request in order to fully
assign, transfer to and vest in Assignee, and to protect Assignee’s right, title
and interest in and to, any of the items assigned herein or to otherwise realize
upon or enjoy such rights in and to those items.
5.    This Assignment shall be binding on and inure to the benefit of the
Parties hereto, their heirs, executors, administrators, successors in interest
and assigns.
6.    The substantive laws of the State in which the Property is located,
without reference to its conflict of law provisions, will govern the validity,
construction, and enforcement of this Assignment.
7.    This Assignment may be executed in counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.




[Signatures on following page]










Purchase and Sale Agreement
Exhibit D – Assignment of Warranties and Other General Intangibles
Page 2 of 3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment the day
and year first above written.


ASSIGNOR:


SRT SECURED PINEHURST, LLC,
a Delaware limited liability company




By:     [EXHIBIT – DO NOT SIGN]        
Name:                     
Title:                         




ASSIGNEE:


,
a                         




By:    [EXHIBIT – DO NOT SIGN]        
Name:                         
Title:                         












Purchase and Sale Agreement
Exhibit D – Assignment of Warranties and Other General Intangibles
Page 3 of 3

--------------------------------------------------------------------------------






EXHIBIT A
TO
ASSIGNMENT OF WARRANTIES
AND OTHER GENERAL INTANGIBLES


REAL PROPERTY DESCRIPTION












Purchase and Sale Agreement
Exhibit D – Assignment of Warranties and Other General Intangibles
Exhibit A – Real Property Description

--------------------------------------------------------------------------------






SCHEDULE 1
TO
ASSIGNMENT OF WARRANTIES
AND OTHER GENERAL INTANGIBLES


WARRANTIES










Purchase and Sale Agreement
Exhibit D – Assignment of Warranties and Other General Intangibles
Schedule 1 – Warranties

--------------------------------------------------------------------------------






EXHIBIT E


CERTIFICATE OF TRANSFEROR
OTHER THAN AN INDIVIDUAL
(FIRPTA AFFIDAVIT)




Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform _______________________________, a __________________________, the
transferee of certain real property commonly known as “Pinehurst Square East”
and located at 901 West Interstate Avenue, in the City of Bismarck, County of
Burleigh, State of North Dakota, that withholding of tax is not required upon
the disposition of such U.S. real property interest by SRT Secured Pinehurst,
LLC, a Delaware limited liability company and wholly owned subsidiary of
_______________________, LLC, a Delaware limited liability company
(“Transferor”), the undersigned hereby certifies the following on behalf of
Transferor:


1.    Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);


2.    Transferor is not a disregarded entity as defined in Income Tax
Regulations §1.1445-2(b)(2)(iii);


3.    Transferor’s U.S. employer identification number is __________; and


4.
Transferor’s office address is:    c/o Glenborough, LLC

400 El Camino Real, 11th Floor
San Mateo, California 94402


Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.


Under penalty of perjury, I declare that I have examined this certificate and to
the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.


Dated: ______________________, 2016.


[EXHIBIT – DO NOT SIGN]        
                                                    
on behalf of:


___________________________, LLC,
a Delaware limited liability company




Purchase and Sale Agreement
Exhibit E – Certificate of Transferor Other than an Individual (FIRPTA
Affidavit)

--------------------------------------------------------------------------------











Purchase and Sale Agreement
Exhibit E – Certificate of Transferor Other than an Individual (FIRPTA
Affidavit)

--------------------------------------------------------------------------------






EXHIBIT F


FORM OF TENANT ESTOPPEL


                         (“Tenant”) hereby certifies as follows:


1.The undersigned is the Tenant under that certain Lease dated
                     (as amended and supplemented by the following instruments:
_______________________________________________________
_______________________________________________________
_______________________________________________________


(collectively, the “Lease”), between SRT SECURED PINEHURST, LLC, a Delaware
limited partnership and successor in interest to IRET Properties, a North Dakota
Limited Partnership, or its predecessors in interest (“Landlord”) as landlord
and Tenant covering a portion of the property commonly known as “Pinehurst
Square East” located at 901 West Interstate Avenue, in the City of Bismarck,
County of Burleigh, State of North Dakota (the “Property”). There are no
amendments, modifications or supplements to the Lease, whether oral or written,
except for those set forth in this Section 1.


2.Pursuant to the Lease, Tenant has leased approximately ______ rentable square
feet of space (the “Premises”) at the Property. The term of the Lease terminates
on                 .


3.As of the date hereof, Tenant is occupying the Premises and is paying rent on
a current basis under the Lease.


a.
The minimum monthly or base rent currently being paid by Tenant for the Premises
pursuant to the terms of the Lease is [_____] per month.



b.
Percentage rent (“Percentage Rent”), if any, due under the Lease has been paid
through [                ] and the amount of Percentage Rent for [            ]
was [        ].



c.
Common area maintenance, taxes, insurance and other charges (the
“Reimbursables”) due under the Lease are currently in the amount of $        
per month.



d.
Tenant has paid to Landlord a security deposit of $         (none, if no figure
inserted).



4.No prepayments of rentals due under the Lease have been made for more than one
month in advance.




Purchase and Sale Agreement
Exhibit F – Form of Tenant Estoppel
Page 1 of 3

--------------------------------------------------------------------------------





5.Tenant does not have any right or option to renew or extend the term of the
Lease, to lease other space at the Property, nor any preferential right to
purchase all or any part of the Premises or the Property, except as follows (if
none, so state): [        ].


6.All space and improvements leased by Tenant have been completed and furnished
in accordance with the provisions of the Lease, and Tenant has accepted and
taken possession of the Premises. Landlord has paid in full any required
contribution towards work to be performed by Tenant under the Lease, except as
follows (if none, so state): [        ].


7.To the best of Tenant’s knowledge, Landlord is not in material default in the
performance of the terms and provisions of the Lease. Tenant is not in any
respect in default under the Lease and has not assigned, transferred or
hypothecated the Lease or any interest therein or subleased all or any portion
of the Premises.


8.There are no current offsets or credits against rentals payable under the
Lease and no free periods or rental concessions have been granted to Tenant
applicable to the portion of the term of the Lease arising from and after the
date hereof, except as expressly set forth in the Lease.


9.Tenant has not subleased or allowed any third party to occupy any part of the
Premises.


10.Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state):
        .


11.None of the following have been done by, against, or with respect to Tenant:
(a) the commencement of a case under Title 11 of the U.S. Code, as now
constituted or hereafter amended, or under any other applicable federal or state
bankruptcy law or other similar law; (b) the appointment of a trustee or
receiver of the property of Tenant generally; or (c) an assignment for the
benefit of creditors generally. There are no actions, voluntary or otherwise,
pending or, to the best knowledge of the Tenant, threatened against the Tenant
under the bankruptcy, reorganization, moratorium or similar laws of the United
States, any state thereof or any other jurisdiction.


This certificate is given to                          and its successors and
assigns (collectively, “Buyer”), with the understanding that Landlord, Buyer and
Buyer’s lenders, successors and assigns will rely hereon in connection with the
conveyance of the Property of which the Premises constitute a part.


[Signature on following page]






Purchase and Sale Agreement
Exhibit F – Form of Tenant Estoppel
Page 2 of 3

--------------------------------------------------------------------------------






TENANT:




                            
Printed name of Tenant (exactly as appears on Lease)


By:                            
Print Name:                        
Print Title:                        
Date:                            




Purchase and Sale Agreement
Exhibit F – Form of Tenant Estoppel
Page 3 of 3

--------------------------------------------------------------------------------






EXHIBIT G


FORM OF SELLER ESTOPPEL






To:    __________________________ (“Buyer”)


Re:    Lease Pertaining to ____________________________________ (the “Property”)


Ladies and Gentlemen:


The undersigned (“Seller”) hereby acknowledges that Buyer is entering into an
agreement to acquire the Property. Seller further acknowledges the right of
Buyer to rely upon the statements and representations of Seller contained in
this Certificate and further acknowledges that Buyer will be acquiring the
Property in material reliance on this Certificate. This Certificate shall
survive Buyer’s acquisition of the Property for a period of six (6) months from
the Closing and shall thereafter be null and void. Capitalized terms used herein
but not defined herein shall have the same meaning as set forth in the Purchase
and Sale Agreement for the Property by and between Seller and Buyer.


Given the foregoing, Seller hereby certifies and represents to Buyer (and its
lender, successors and assigns), with respect to the above-described Lease, that
to the Actual Knowledge of Seller:


1.________________________ is the Tenant under that certain Lease dated
                     (as amended and supplemented by the following instruments:
_______________________________________________________
_______________________________________________________
_______________________________________________________


(collectively, the “Lease”), between SRT SECURED PINEHURST, LLC, a Delaware
limited partnership and successor in interest to IRET Properties, a North Dakota
Limited Partnership, or its predecessors in interest (“Landlord”) as landlord
and Tenant covering a portion of the Property. There are no amendments,
modifications or supplements to the Lease, whether oral or written, except for
those set forth in this Section 1.


2.Pursuant to the Lease, Tenant has leased approximately ______ rentable square
feet of space (the “Premises”) at the Property. The term of the Lease terminates
on                 .


3.As of the date hereof, Tenant is occupying the Premises and is paying rent on
a current basis under the Lease.


a.
The minimum monthly or base rent currently being paid by Tenant for the Premises
pursuant to the terms of the Lease is [_____] per month.



Purchase and Sale Agreement
Exhibit G – Form of Seller Estoppel
Page 1 of 3

--------------------------------------------------------------------------------







b.
Percentage rent (“Percentage Rent”), if any, due under the Lease has been paid
through [                ] and the amount of Percentage Rent for [            ]
was [        ].



c.
Common area maintenance, taxes, insurance and other charges (the
“Reimbursables”) due under the Lease are currently in the amount of $        
per month.



d.
Tenant has paid to Landlord a security deposit of $         (none, if no figure
inserted).



4.No prepayments of rentals due under the Lease have been made for more than one
month in advance.


5.Tenant does not have any right or option to renew or extend the term of the
Lease, to lease other space at the Property, nor any preferential right to
purchase all or any part of the Premises or the Property, except as follows (if
none, so state): [        ].


6.All space and improvements leased by Tenant have been completed and furnished
in accordance with the provisions of the Lease, and Tenant has accepted and
taken possession of the Premises. Landlord has paid in full any required
contribution towards work to be performed by Tenant under the Lease, except as
follows (if none, so state): [        ].


7.Landlord is not in material default in the performance of the terms and
provisions of the Lease. Tenant is not in any respect in default under the Lease
and has not assigned, transferred or hypothecated the Lease or any interest
therein or subleased all or any portion of the Premises.


8.There are no current offsets or credits against rentals payable under the
Lease and no free periods or rental concessions have been granted to Tenant
applicable to the portion of the term of the Lease arising from and after the
date hereof, except as expressly set forth in the Lease.


9.Tenant has not subleased or allowed any third party to occupy any part of the
Premises.


10.Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state):
        .


11.None of the following have been done by, against, or with respect to Tenant:
(a) the commencement of a case under Title 11 of the U.S. Code, as now
constituted or hereafter amended, or under any other applicable federal or state
bankruptcy law or other similar law; (b) the appointment of a trustee or
receiver of the property of Tenant generally; or (c) an assignment for the
benefit of creditors generally. There are no actions, voluntary or otherwise,
pending or, to the best knowledge of the Tenant, threatened against the Tenant
under the bankruptcy, reorganization, moratorium or similar laws of the United
States, any state thereof or any other jurisdiction.




Purchase and Sale Agreement
Exhibit G – Form of Seller Estoppel
Page 2 of 3

--------------------------------------------------------------------------------





This certificate is given to Buyer with the understanding that Buyer and Buyer’s
lenders, successors and assigns will rely hereon in connection with the
conveyance of the Property of which the Premises constitute a part.




SELLER:




SRT SECURED PINEHURST, LLC,
a Delaware limited liability company




By:     [EXHIBIT – DO NOT SIGN]        
Name:                     
Title:                         










Purchase and Sale Agreement
Exhibit G – Form of Seller Estoppel
Page 3 of 3

--------------------------------------------------------------------------------






EXHIBIT H


FORM OF OWNER’S TITLE AFFIDAVIT




A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.














AFFIDAVIT


STATE OF ________________)
    ) ss.
COUNTY OF ______________    )


__________________________, being first duly sworn, on oath says that, in each
instance to the Actual Knowledge of the undersigned:


1.
He/She is the ________________________ of SRT Secured Pinehurst, a Delaware
limited liability company (“Company”).



2.
There have been no:

a.
Bankruptcy proceedings involving the Company or dissolution proceeding involving
the Company during the time the Company had any interest in the premises
described in Exhibit A (“Land”), except as follows: ___________________.

b.
Tax liens filed against the Company, except as follows:                 ;

c.
Unsatisfied judgments of record against the Company, nor any actions pending in
any courts, which affect the Land, except as follows:             .



3.
Any bankruptcy proceedings or dissolution proceedings of record against entities
with the same or similar names, during the time period in which the Company had
any interest in the Land, are not against the Company, except as follows:
                    .



4.
Any judgments or tax liens of record against entities with the same or similar
names are not against the Company, except as follows:                 .



5.
There has/have been no labor or materials furnished to the Land at the request
of the Company in the past 120 days and there are no plans for any labor or
materials to be furnished to the Land at the request of the Company, except as
follows:                 .



6.
There are no unrecorded contracts, leases, easements or other agreements or
interest relating to the Land except the leases shown on the rent roll attached
hereto as Exhibit B, which the undersigned certifies is a true and correct copy
of the Company’s rent roll, except as follows:                     .





Purchase and Sale Agreement
Exhibit H – Form of Owner’s Title Affidavit
Page 1 of 3



--------------------------------------------------------------------------------







7.
There are no persons in possession of any portion of the Land other than
pursuant to a recorded document except tenants pursuant to the leases shown on
the rent roll attached hereto as Exhibit B, except as follows:                 .



8.
There are no encroachments or boundary line questions affecting the Land of
which the undersigned has knowledge, other than as shown on any survey delivered
to the Title Company for purposes of issuance of an ALTA Owner’s Policy, except
as follows:                 .



9.
There are no defects, liens, encumbrances, adverse claims or other matters that
constitute or will give rise to any Gap Interest.



Affiant makes this Affidavit for the purpose of inducing First American Title
Insurance Company to issue its policy of title insurance to
___________________________, a ____________________________.


The term “Actual Knowledge” of the undersigned, or references to the “knowledge”
of the undersigned means the current, actual knowledge of Alan Shapiro as of the
date of this affidavit, upon due inquiry but without imputation of matters of
record or constructive knowledge. The undersigned represents that Alan Shapiro
is the person most likely to have current, actual knowledge of the matters
described in this affidavit.


As used herein, “Gap Interest” means any instruments first appearing in the
public records creating any interest in the Land after the date on which the
sale proceeds are disbursed from any escrow opened with the First American Title
Insurance Company in connection with order number NCS-________ (the “Escrow”)
and prior to the date on which the limited warranty deed for the Land, executed
by the Company, is recorded in the Official Records of the applicable
jurisdiction in connection with the Escrow.




By:                         
Name:    _________________________
Title:    _________________________




                    
Subscribed and sworn to (or affirmed) before me on the _____ day of __________,
2016, by _________________________________________ proved to me on the basis of
satisfactory evidence to be the person (s) who appeared before
me.                                                    


    
____________________________________        
Signature of Notary Public or Other Official        
Notarial Stamp or Seal (or other Title or Rank)






Drafted by:
First American Title Insurance Company
National Commercial Services
________________________




Purchase and Sale Agreement
Exhibit H – Form of Owner’s Title Affidavit
Page 2 of 3



--------------------------------------------------------------------------------





___________, North Dakota ____________








Purchase and Sale Agreement
Exhibit H – Form of Owner’s Title Affidavit
Page 3 of 3



--------------------------------------------------------------------------------






Exhibit A


Real Property Description




Real property in the City of Bismarck, County of Burleigh, State of North
Dakota, described as follows:












Purchase and Sale Agreement
Exhibit H – Form of Owner’s Title Affidavit
Exhibit A – Real Property Description

--------------------------------------------------------------------------------






Exhibit B


Rent Roll


(See following pages)












    Purchase and Sale Agreement
Exhibit H – Form of Owner’s Title Affidavit
Exhibit B – Rent Roll
Page 1 of ___

--------------------------------------------------------------------------------






ADDENDUM I


DEFINITIONS




Terms used in this Agreement shall have the meanings set forth below:
1.
2016 Stub Reconciliation. As defined in Section 7(d)(vi).

2.
Access Agreement. None.

3.
Actual Knowledge of Buyer (or Buyer’s Actual Knowledge.) The knowledge of any
Responsible Individual of Buyer, without duty of inquiry; provided that so
qualifying Buyer’s knowledge shall in no event give rise to any personal
liability on the part of the Responsible Individual, on account of any breach of
any representation and warranty of Buyer herein. Actual Knowledge shall not
include constructive knowledge, imputed knowledge, or knowledge Buyer or such
Responsible Individual do not have but could have obtained through further
investigation or inquiry, but shall include information provided by Seller to
Buyer in writing (including the Due Diligence Materials).

4.
Actual Knowledge of Seller (or Seller’s Actual Knowledge.) The knowledge of any
Responsible Individual of Seller, without duty of inquiry; provided that so
qualifying Seller’s knowledge shall in no event give rise to any personal
liability on the part of the Responsible Individual, on account of any breach of
any representation and warranty of Seller herein. Actual Knowledge shall not
include constructive knowledge, imputed knowledge, or knowledge Seller or such
Responsible Individual do not have but could have obtained through further
investigation or inquiry.

5.
Additional Rents. All amounts, other than Fixed Rents, due from any Tenant under
any Lease, including without limitation, percentage rents, escalation charges
for real estate taxes, parking charges, marketing fund charges, reimbursement of
Expenses, maintenance escalation rents or charges, cost of living increases or
other charges of a similar nature, if any, and any additional charges and
expenses payable under any Lease.

6.
Affiliate. Any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with
another Person. An affiliate of a Person includes any officer, director,
managing member, member or general partner, and any record or beneficial owner
of more than 10% of any class of ownership interests in such Person.

7.
Agreement. This Agreement between Seller and Buyer, including all Addenda,
Schedules and Exhibits attached hereto and incorporated herein by reference.

8.
Approval Date. The day on or prior to the end of the Due Diligence Period on
which Buyer delivers its Approval Notice to Seller.





    Purchase and Sale Agreement
Addendum I – Definitions
Page 1 of 7

--------------------------------------------------------------------------------





9.
Approval Notice. Buyer’s notice delivered to Seller (if at all) under Section
4(l) of the Agreement.

10.
Assignment of Contracts. An Assignment and Assumption of Guaranties and
Warranties and Other General Intangibles in the form attached to this Agreement
as Exhibit D.

11.
Assignment of Leases. An Assignment and Assumption of Leases in the form
attached to this Agreement as Exhibit B.

12.
Bill of Sale. A Bill of Sale in the form attached to this Agreement as Exhibit
C.

13.
Business Day. Any day other than a Saturday, Sunday or holiday on which national
banks located in the State in which the Property is located or in the State of
California, are authorized or required by law to close for business.

14.
Buyer. The “Buyer” in the preamble to this Agreement.

15.
Buyer’s Agents. The employees, agents, contractors, consultants, officers,
directors, representatives, managers and members of Buyer or its Affiliates, and
such other Persons as are acting under the direction of, or on behalf of, Buyer
or any Affiliate of Buyer.

16.
Buyer’s Broker. Not applicable.

17.
Buyer Closing Conditions. Conditions precedent to Buyer’s obligation to
consummate this transaction, as set forth in Section 5(a).

18.
Cash. Immediately available funds to be paid by Buyer at the Closing, as
provided in the Section entitled “Consideration”.

19.
Closing. The delivery of the Deed and the other documents required to be
delivered hereunder and the payment of the Consideration.

20.
Closing Date. January 5, 2017, or earlier by mutual agreement of Buyer and
Seller.

21.
Consideration. The purchase price for the Property payable by Buyer to Seller as
described in the Section entitled “Consideration.”

22.
Contracts. The service contracts, vendor contracts, construction contracts for
work in progress, any warranties thereunder, management contracts, unrecorded
reciprocal easement agreements, operating agreements, maintenance agreements,
franchise agreements and other similar agreements relating to the Property.

23.
Creditors’ Rights Laws. All bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the rights of creditors generally, as well as general
equitable principles whether or not the enforcement thereof is considered to be
a proceeding at law or in equity.

24.
Day. The term “day” used herein and not capitalized means a calendar day.





    Purchase and Sale Agreement
Addendum I – Definitions
Page 2 of 7

--------------------------------------------------------------------------------





25.
Deed. A deed in the form attached to this Agreement as Exhibit A.

26.
Due Diligence Materials. The materials described in Schedule 1 to this
Agreement.

27.
Due Diligence Period. A period of time commencing on the Effective Date and
ending at 5:00 p.m., local time, in the State in which the Property is located,
on November 30, 2016.

28.
Earnest Money. The aggregate of the Initial Earnest Money Deposit and the
Remaining Earnest Money Deposit.

29.
Effective Date. The date set forth in the preamble to this Agreement.

30.
Environmental Laws. All federal, state, local or administrative agency
ordinances, laws, rules, regulations, orders or requirements relating to
Hazardous Materials.

31.
Environmental Reports. All environmental reports and investigations relating to
the Property which are available to Seller, which are listed on Schedule 4 to
this Agreement.

32.
Existing Lender. Keybank, N.A.

33.
Expenses. All operating expenses normal to the operation and maintenance of the
Property, including without limitation: Property Taxes; current installments of
any improvement bonds or assessments which are a lien on the Property or which
are pending and may become a lien on the Property; water, sewer and utility
charges; amounts payable under any Contract for any period in which the Closing
occurs; and permits, licenses and inspection fees. Expenses shall not include
expenses which are of a capital nature.

34.
Expense Reimbursement. That amount necessary to reimburse Buyer for all of its
out-of-pocket, third-party costs and expenses related to the transactions
contemplated by this Agreement, including, without limitation, to consultants
and for third‐party reports, for legal fees incurred in connection with
negotiating and entering into this Agreement, up to a maximum, in the aggregate,
of Fifty Thousand and No/100ths Dollars ($50,000).

35.
Fixed Rents. The fixed periodic payments under any Lease.

36.
General Intangibles. All general intangibles relating to design, development,
operation, management and use of the Real Property; all certificates of
occupancy, zoning variances, building, use or other permits, approvals,
authorizations, licenses and consents obtained from any governmental authority
or other person in connection with the development, use, operation or management
of the Real Property; all engineering reports, architectural drawings, plans and
specifications relating to all or any portion of the Real Property, and all
payment and performance bonds or warranties or guarantees relating to the Real
Property; and all of Seller’s right, title and interest in and to any and all of
the following to the extent assignable: trademarks, service marks, logos or
other source and business identifiers, trademark registration and applications
for registration used at or relating to the Real Property and any written
agreement granting to Seller any right to use any trademark or trademark
registration at or in connection with the Real Property.





    Purchase and Sale Agreement
Addendum I – Definitions
Page 3 of 7

--------------------------------------------------------------------------------





37.
Hazardous Materials. Any substance which is (a) designated, defined, classified
or regulated as a hazardous substance, hazardous material, hazardous waste,
toxic substance, pollutant or contaminant under any federal or state law or
regulation, (b) a petroleum hydrocarbon, including crude oil or any fraction
thereof and all petroleum products, (c) PCBs, (d) asbestos or
asbestos-containing products, (e) a flammable explosive, (f) an infectious
material, (g) a radioactive material, (h) a carcinogenic, or (i) a reproductive
toxicant.

38.
Improvements. All buildings, parking lots, parking garages, signs, walks and
walkways, fixtures and equipment and all other improvements located at or on or
affixed to the Land to the full extent that such items are owned by Seller and
constitute realty under the laws of the state in which the Land is located.

39.
Initial Earnest Money Deposit. The initial earnest money deposit(s) paid by
Buyer pursuant to the Section entitled “Consideration,” in the amount(s) of Two
Hundred Thousand and No/100ths Dollars ($200,000.00).

40.
Invasive Testing. Any physically intrusive, invasive or destructive testing or
investigation (however characterized) of, on or under the Property or any
portion or part thereof, for the presence or absence of Hazardous Materials, or
for other purposes, including, without limitation, by (i) taking, sampling or
testing groundwater or soils, (ii) air quality sampling or testing, or (iii)
probing, cutting, penetrating, removing or otherwise disturbing any interior or
exterior feature of the Land or Improvements in order to sample, test, observe
or monitor normally inaccessible areas, components, features or systems.

41.
Land. The land described in Schedule 2 to this Agreement, together with all
appurtenances thereto, including without limitation easements and mineral and
water rights.

42.
Laws. All Environmental Laws, zoning and land use laws, and other local, state
and federal laws and regulations applicable to the Property, the Parties, and/or
the transactions contemplated by this Agreement.

43.
Leases. The leases for the Tenants listed in the Rent Roll, together with any
leases of all or any portion of the Real Property executed between the Effective
Date and the Closing Date, and all amendments, modifications and guarantees
thereof.

44.
Major Loss. Any damage or destruction to, or condemnation of, any Real Property
as to which the cost to repair, or the value of the portion taken, as the case
may be, exceeds Four Hundred Thousand and No/100ths Dollars ($400,000.00).

45.
Material Damage Ceiling. Damage in the aggregate of Four Hundred Thousand and
No/100ths Dollars ($400,000.00) suffered by Buyer as a result of any inaccuracy
or breach of any representation or warranty or covenant (on a cumulative basis
and not per occurrence) by Seller hereunder.

46.
Material Damage Floor. Damage in excess of Eighty Thousand and No/100ths Dollars
($80,000.00) suffered by Buyer as a result of any inaccuracy or breach of any
representation





    Purchase and Sale Agreement
Addendum I – Definitions
Page 4 of 7

--------------------------------------------------------------------------------





or warranty or any breach of any covenant (on a cumulative basis and not per
occurrence) by Seller hereunder.
47.
Minor Loss. Damage or destruction to, or condemnation of, any Real Property that
is not a Major Loss.

48.
Monetary Liens. As defined in the Section entitled “Approval of Title.”

49.
New Exception. An exception to title to the Real Property that materially
affects the condition of title to the Real Property and is not (i) included in
or referenced in any preliminary report delivered to Buyer prior to the Approval
Date, or in any exception document delivered to Buyer by the Title Company prior
to the Approval Date, (ii) disclosed to Buyer in any of the Due Diligence
Materials, (iii) shown on or referenced in the Survey, (iv) caused by Buyer or
any of Buyer’s Agents, or (v) previously approved in writing by Buyer or any of
Buyer’s Agents.

50.
Non-Refundable Payment. See Section 3(b).

51.
Parties. Buyer and Seller.

52.
Percentage Rents. Rents under any Lease based on a percentage of Tenant revenue,
sales or income, or on the performance of the business of any Tenant.

53.
Permitted Exceptions. The Leases and the exceptions to title approved by Buyer
during the Due Diligence Period, pursuant to the title review procedure set
forth in the Agreement.

54.
Person. An individual, partnership, corporation, business trust, joint stock
company, limited liability company, trust, unincorporated association, joint
venture or governmental authority.

55.
Personal Property. All of Seller’s right, title and interest in and to the
personal property and any interest therein owned by Seller or held directly for
the benefit of Seller, if any, located on the Real Property and used in the
operation or maintenance of the Real Property.

56.
Property. The Real Property, the Leases, the Personal Property, the General
Intangibles, and the Contracts (excluding Contracts to be terminated by Seller
pursuant to this Agreement).

57.
Property Taxes. As defined in Section 7(c)(ii)(c), entitled “Property Taxes.”

58.
Real Property. The Land and Improvements.

59.
Remaining Earnest Money Deposit. The additional earnest money deposit(s) paid by
Buyer on or after the Approval Date pursuant to the Section entitled
“Consideration”, in the amount of Two Hundred Thousand and No/100ths Dollars
($200,000.00)

60.
Rent Roll. The list of each of the Tenants under Leases as of the date of this
Agreement, attached to this Agreement as Schedule 5.





    Purchase and Sale Agreement
Addendum I – Definitions
Page 5 of 7

--------------------------------------------------------------------------------





61.
Rents. Fixed Rents and Percentage Rents.

62.
Required Tenants. Tenants in the aggregate occupying seventy percent (70%) of
the occupied rentable area of the Property, inclusive of the following, six (6)
Tenants: TJ Maxx, Old Navy, Shoe Carnival, Dress Barn, Kobe’s Japanese Cuisine
and David’s Bridal.

63.
Responsible Individuals. With respect to Buyer: Jim Knutson; and with respect to
Seller: Alan Shapiro.

64.
Seller. The “Seller” in the preamble to this Agreement.

65.
Seller Related Party. Seller, any Affiliate of Seller, and any of its or their
respective shareholders, partners, members, managers, officers, directors,
employees, contractors, agents, attorneys or other representatives of Seller.

66.
Seller’s Broker. Mid-America Real Estate (MAREC).

67.
Seller Closing Conditions. Conditions precedent to Seller’s obligation to
consummate this transaction, as set forth in Section 5(b).

68.
Service Contracts. All Contracts involving ongoing services and periodic payment
therefor, as distinguished from franchise agreements, easements, guarantees,
warranties and the like.

69.
Specific Performance Amount. One Hundred Thousand and No/100ths Dollars
($100,000.00).

70.
Survey. That certain ALTA/ACSM Land Title Survey of the Property prepared by
American Survey and Mapping, Inc., and delivered to Buyer with the Due Diligence
Materials.

71.
Tenant(s). Tenants under the Leases and listed on the Rent Roll.

72.
Tenant Estoppel(s). Estoppel certificates in the form attached to this Agreement
as Exhibit F (or on such other form as may be prescribed in the Tenant Lease or
otherwise permitted under this Agreement), to be provided by Seller as provided
in the Section entitled “Tenant Estoppel(s).”

73.
Title Company. First American Title Insurance Company – National Commercial
Services, at its office located at 2755 Campus Drive, Suite 125, San Mateo, CA
94403; Attention: Erwin J Broekhuis, Commercial Escrow Officer, (650) 356-1729
(direct), email ebroekhuis@firstam.com.

74.
Title Policy. An owner’s standard coverage ALTA title policy, issued by Title
Company in the amount of the Consideration, showing title vested in Buyer
subject only to the Permitted Exceptions.





    Purchase and Sale Agreement
Addendum I – Definitions
Page 6 of 7

--------------------------------------------------------------------------------





75.
Transaction Documents. The Deed, Bill of Sale, Assignment of Contracts,
Assignment of Leases, and any and all other agreements entered into by the
Parties in connection with the Closing.









    Purchase and Sale Agreement
Addendum I – Definitions
Page 7 of 7

--------------------------------------------------------------------------------






ADDENDUM II


SELLER’S REPRESENTATIONS AND WARRANTIES




Seller hereby represents and warrants to Buyer as follows:
A.Organization and Authorization
1.    Seller is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware, and is qualified to do
business in the State in which the Property is located.
2.    Seller has full power and authority to execute and deliver this Agreement
and to perform all of the terms and conditions hereof to be performed by Seller
and to consummate the transactions contemplated hereby. This Agreement and all
documents executed by Seller which are to be delivered to Buyer at Closing have
been duly executed and delivered by Seller and are or at the time of Closing
will be the legal, valid and binding obligation of Seller and is enforceable
against Seller in accordance with its terms, except as the enforcement thereof
may be limited by applicable Creditors’ Rights Laws. Seller is not presently
subject to any bankruptcy, insolvency, reorganization, moratorium, or similar
proceeding.
3.    The individuals and entities executing this Agreement and the instruments
referenced herein on behalf of Seller and its constituent entities, if any, have
the legal power, right and actual authority to bind Seller to the terms and
conditions hereof and thereof.
4.    Subject to Seller’s satisfaction of the partial release conditions in the
Existing Lender loan documents, neither the execution and delivery of this
Agreement, the consummation of the transactions contemplated by this Agreement,
nor the compliance with the terms and conditions hereof will violate or
conflict, in any material respect, with any provision of Seller’s organizational
documents or to Seller’s Actual Knowledge any statute, regulation or rule,
injunction, judgment, order, decree, ruling, charge or other restrictions of any
government, governmental agency or court to which Seller is subject, and which
violation or conflict would have a material adverse effect on Seller. Subject to
Seller’s satisfaction of the partial release conditions in the Existing Lender
loan documents, Seller is not a party to any contract or subject to any other
legal restriction that would prevent fulfillment by Seller of all of the terms
and conditions of this Agreement or compliance with any of the obligations under
it.
B.Property Condition, Use and Compliance
1.    Compliance with Laws. Except as set forth on Schedule 6 to this Agreement,
to Seller’s Actual Knowledge, Seller has not received written notice that the
use or operation of the Property is in violation of any applicable Laws.




Purchase and Sale Agreement
Addendum II – Seller’s Representations and Warranties
Page 1 of 4

--------------------------------------------------------------------------------





2.    No Regulatory Proceedings. Except as set forth on Schedule 6 to this
Agreement, to Seller’s Actual Knowledge, Seller has not received any written
notice of any condemnation, environmental, zoning or other land-use regulation
proceedings that have been instituted, or are planned to be instituted, which
directly identify any of the Property, nor has Seller received written notice of
any special assessment proceedings affecting any of the Property. Seller shall
notify Buyer promptly of any such proceedings of which any Seller becomes aware
prior to Closing.
3.    Environmental Matters. To the Actual Knowledge of Seller and except as set
forth in the Due Diligence Materials, there are no Hazardous Materials on or
under the Property in violation of Environmental Laws or which would require
remediation or mitigation under Environmental Laws.
C.The Leases
1.    Rent Roll. The Rent Roll attached hereto accurately reflects the material
terms and conditions of the Leases in all material respects as of its date.
Except as disclosed on the Rent Roll, to the Actual Knowledge of Seller, there
are no other Tenants at the Property with Seller’s consent, and no Rents under
any Lease have been collected in advance of the current month. The Rent Roll
shall be updated at the Closing to reflect any changes which occur after the
Effective Date.
2.    Security Deposits. The Rent Roll sets forth all cash security deposits
held by Seller under the Leases. Seller has not received from any Tenant or any
other Person written notice of any claim (other than for customary refund at the
expiration of a Lease) to all or any part of any security deposit, except as set
forth on the Rent Roll and/or the Tenant Estoppels.
3.    Leases. Except as set forth in Schedule 6 to this Agreement: (i) the
Leases for the Tenants shown on the Rent Roll have not been modified or amended
except as set forth on the Rent Roll or the Due Diligence Documents; (ii) Seller
has provided to Buyer complete copies of all of the Leases for the Tenants
identified on the Rent Roll; (iii) to Seller’s Actual Knowledge, Seller is not
in default under any such Lease and no Tenant has delivered written notice to
Seller of a default on the part of Seller under its Lease, (iv) to Seller’s
Actual Knowledge, no Tenant is in default under any such Lease, and (v) no
Tenant has asserted in writing to Seller that Tenant has or is entitled to any
defense or set-off against the payment of rent in connection with its Lease or
has contested any tax, operating cost or other escalation payments or occupancy
charges payable under its Lease. To the extent prior to the Closing Seller
delivers a Tenant Estoppel as to any Lease, such Tenant Estoppel shall supersede
and replace this Section C.3 and the representations of Seller in this Section
C.3 shall not apply to such Lease or Tenant.
D.Other Matters
1.    No Litigation. Except as set forth on Schedule 6 to this Agreement there
is no litigation pending or, to Seller’s Actual Knowledge, threatened: (i)
against Seller that arises out of the ownership of the Property or that might
materially and detrimentally affect the




Purchase and Sale Agreement
Addendum II – Seller’s Representations and Warranties
Page 2 of 4

--------------------------------------------------------------------------------





value or the use or operation of any of the Property for its intended purpose or
the ability of such Seller to perform its obligations under this Agreement; or
(ii) by Seller against any Tenant. Seller shall notify Buyer promptly of any
such litigation of which Seller becomes aware before Closing.
2.    No Contracts for Improvements. Except as set forth on Schedule 6 to this
Agreement and in connection with any new leases executed after the Effective
Date and prior to Closing, as of the Closing there are no outstanding written or
oral contracts entered into by Seller for the provision of labor or materials
which have not been fully paid or which Buyer has not expressly agreed to assume
under the terms of this Agreement.
3.    Exhibits and Schedules. The Schedules attached hereto, as provided by or
on behalf of Seller, completely and correctly present in all material respects
the information required by this Agreement to be set forth therein, provided,
however, that as set forth in more detail in the Agreement, Seller makes no
representation or warranty as to the completeness or accuracy of any materials
contained in the Schedules that have been prepared by third parties unrelated to
Seller.
4.    Seller Not a Foreign Person. Seller is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code.
5.    Patriot Act. Seller is not, nor is any person who owns a controlling
interest in or otherwise controls Seller, (a) listed on the Specially Designated
Nationals and Blocked Persons List maintained by OFAC, Department of the
Treasury, and/or on any other similar list maintained by the OFAC pursuant to
any OFAC Laws and Regulations; or (b) a person either (i) included within the
term “designated national” as defined in the Cuban Assets Control Regulations,
31 C.F.R. Part 515, or (ii) designated under any Executive Orders. Neither
Seller nor any of its principals or affiliates is (x) a person or entity with
which Buyer is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law, or that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Orders, or (y) is directly or
indirectly affiliated or associated with a person or entity listed in the
preceding clause (x). To the best knowledge of Seller, neither Seller nor any of
its principals or affiliates, nor any brokers or other agents acting in any
capacity in connection with the transactions contemplated herein (I) directly or
indirectly deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Orders, (II)
directly or indirectly engages in any transaction in violation of any Laws
relating to drug trafficking, money laundering or predicate crimes to money
laundering or (III) engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
6.    Seller’s Due Diligence Materials. To the Actual Knowledge of Seller, the
Due Diligence Materials delivered to Buyer pursuant to this Agreement are
complete, true and correct copies of the Due Diligence Materials in Seller’s
possession.




Purchase and Sale Agreement
Addendum II – Seller’s Representations and Warranties
Page 3 of 4

--------------------------------------------------------------------------------





E.Miscellaneous
1.    Timeliness of Representations and Warranties. All representations and
warranties set forth herein shall be deemed to be given as of the Effective Date
and the Closing Date unless Seller otherwise notifies Buyer in writing prior to
the Closing.
2.    Materiality Limitation. Buyer shall not be entitled to any right or remedy
for any inaccuracy in or breach of any representation, warranty or covenant
under this Agreement or any conveyance document unless the amount of damages
proximately caused thereby exceeds the Material Damage Floor, and in no event
shall the damages for which Seller is liable hereunder for any such inaccuracies
or breaches exceed in the aggregate the Material Damage Ceiling.
3.    Continuation and Survival of Representations and Warranties, Etc. All
representations and warranties by the respective Parties contained herein or
made in writing pursuant to this Agreement are intended to and shall remain true
and correct as of the time of Closing, shall be deemed to be material, and,
together with all conditions, covenants and indemnities made by the respective
Parties contained herein or made in writing pursuant to this Agreement (except
as otherwise expressly limited or expanded by the terms of this Agreement),
shall survive the execution and delivery of this Agreement and shall survive the
Closing for a period of six (6) months after the Closing, or, to the extent the
context requires, beyond any termination of this Agreement for a period of six
(6) months. Any claim for breach of a representation and warranty given
hereunder must be filed and served within such six (6) month period, or be
deemed waived and released.






Purchase and Sale Agreement
Addendum II – Seller’s Representations and Warranties
Page 4 of 4

--------------------------------------------------------------------------------






SCHEDULE 1


SRT SECURED PINEHURST, LLC
DUE DILIGENCE MATERIALS




•
ALTA Survey

o
Preliminary ALTA/ACSM Land Title Survey prepared by American Surveying and
Mapping dated October 21, 2015

•
Aged Receivables

o
A/R as of ____ 2016

•
All approvals, permits and licenses (copies are sufficient), if any, benefiting
the Property [none in Seller’s possession, to Seller’s Actual Knowledge].

•
CAM Recs

o
2015 CAM Recovery Schedules

o
2016 CAM Recovery Estimates

•
CC&Rs

o
Easements, Covenants, Conditions and Restrictions dated October 7, 2004

o
First Amendment to Easements, Covenants, Conditions and Restrictions dated May
18, 2007

o
Exclusive Cooperation Agreement dated December 31, 2009

•
Environmental

◦
Phase I Environmental Site Assessment Report prepared by NDDS, dated September
3, 2015

◦
Phase I Environmental Site Assessment Report prepared by American Surveying &
Mapping Inc. dated May 2, 2011

◦
Environmental Assessment prepared by EMG, dated October 29, 2007

•
Leases

o
LB4 dba Apricot Lane Boutique

§
Lease Agreement dated July 18, 2013

o
Ashton Enterprises LLC

§
Lease Agreement dated December 21, 2010

§
First Amendment to Lease dated October 2, 2014

o
Wade Darr, L.L.C., dba Blue Apple Walk-in Chiropractic

§
Lease Agreement dated July 6, 2016

§
Guaranty dated July 6, 2016

o
Linh Duc Duong, dba Classy Nails, Inc.

§
Lease Agreement dated August 1, 2005

§
First Amendment to Lease dated August 6, 2010

§
Second Amendment to Lease dated February 5, 2014





Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 1 of 4

--------------------------------------------------------------------------------





§
Assignment and Assumption of Lease and Landlord Consent dated July 1, 2008

§
Guaranty dated August 1, 2005

o
David’s Bridal

§
Lease dated July 7, 2006

o
Dr. James Martinson

§
Lease Agreement dated September 29, 2005

§
Guaranty dated September 29, 2005

§
Landlord’s Lien Subordination Agreement dated April 19, 2006

§
First Amendment to Lease dated August 10, 2010

§
Second Amendment to Lease dated January 5, 2016

o
Dress Barn

§
Lease Agreement dated August 31, 2006

§
First Amendment to Lease dated July 14, 2016

§
Form of Estoppel dated October 22, 2015

o
Memory Makers LLC, dba Edible Arrangements

§
Lease dated January 23, 2013

§
First Amendment to Lease dated January 24, 2014

o
Five Guys Enterprises, LLC

§
Lease Agreement dated September 29, 2010

§
Landlord’s Consent to Assignment of Lease dated September 29, 2010

o
General Nutrition Corporation

§
Lease dated April 21, 2011

§
First Amendment to Lease dated May 5, 2016

o
Ichibann Cuisine Corporation

§
Lease Agreement dated November 17, 2010

§
First Amendment to Lease dated ____, 2011

o
Lacey’s Custon Jewelry LLC

§
Lease Agreement dated June 16, 2010

§
Guaranty dated June 16, 2010

o
Lane Bryand #4571, LLC

§
Lease Agreement dated September 14, 2006

§
Guarantee dated August 18, 2006

§
First Amendment to Lease dated September 6, 2012

§
Form of Estoppel dated October 15, 2015

o
North Dakota Mattress Ventures, LLC, dba Mattress Firm

§
Lease Agreement dated July 15, 2014

§
Guaranty dated July 15, 2014

§
First Amendment to Lease dated September 15, 2014





Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 2 of 4

--------------------------------------------------------------------------------





o
Nardello’s LLC

§
Lease dated April 10, 2013

§
First Amendment to Lease dated November 19, 2015

§
Guaranty dated November 19, 2015

o
Northern Lights Physical Therapy

§
Lease Agreement dated July 14, 2009

§
First Amendment to Lease dated September 3, 2014

§
Guaranty (undated)

o
Old Navy, LLC

§
Shopping Center Lease dated June 29, 2006

§
First Amendment to Shopping Center Lease dated November 30, 2006

§
Settlement Agreement and Second Amendment to Shopping Center Lease dated August
27, 2014

§
Third amendment to Shopping Center Lease dated June 1, 2016

§
Option Notice letter dated November 21, 2011

§
Use of Premises letter dated December 27, 2006

§
Form of Estoppel dated October 15, 2015

o
Pinehurst Subs dba Jimmy Johns Gourmet Sandwiches

§
Lease Agreement dated May 23, 2012

§
Guaranty dated April 30, 2012

o
Sally Beauty Holdings, Inc.

§
Lease Agreement dated October 12, 2006

§
First Amendment to Lease dated December 8, 2006

o
Salt Cave Wellness Relaxation Center, LLC

§
Lease Agreement dated January 10, 2014

§
Guaranty dated January 6, 2014

o
Shoe Carnival, Inc

§
Lease dated September 26, 2006

§
First Amendment to Lease dated June 24, 2011

§
Form of Estoppel dated October 21, 2015

o
Robert Lundin and Connie Lundin dba BC Shoes/Naturalizer

§
Lease Agreement dated June 14, 2007

§
First Amendment to Lease dated July 16, 2010

§
Second Lease Amendment and Relocation Agreement dated July 2, 2012

§
Third Amendment to Lease dated July 18, 2014

§
Fourth Amendment to Lease dated September 15, 2014

§
Guaranty (undated)

o
The TJX Companies, Inc.

§
Lease Agreement dated June 30, 2006





Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 3 of 4

--------------------------------------------------------------------------------





§
Shoe Carnival Consent letter dated October 11, 2006

§
Option to Extend letter dated June 6, 2016

§
Form of Estoppel dated October 20, 2015

o
Weight Watchers North America, Inc.

§
Lease dated November 21, 2011

•
Major remodeling or repair contracts for the prior 5 years and projected through
2017 –to Seller’s Actual Knowledge, none, other than 2010 seal coating of
parking lot.

•
Operating Statements

o
Operating Statement as of December 31, 2013

o
Operating Statement as of December 31, 2014

o
Operating Statement as of December 31, 2015

o
Operating Statement as of July 31, 2016

•
Personal Property list – none, to Seller’s Actual Knowledge

•
Property Taxes

o
APN: 0756-001-200 – 2015 Burleigh County Real Estate Tax Statement

o
APN: 0756-001-200 – 2014 Burleigh County Real Estate Tax Statement

o
APN: 0756-001-200 – 2013 Burleigh County Real Estate Tax Statement

•
Rent Roll

o
Rent Roll dated September 1, 2016

•
Site and all Building Plans, including mechanical and site utility locations.
Note any changes/as-built documentation.

•
Tenant Sales

o
Tenant Sales Summary 2015, ytd 2016

•
Title

o
Title Insurance Commitment prepared by First American Title Insurance Company
dated September 11, 2015



•
Copies of contracts/agreements for retention pond maintenance, service,
maintenance, management and other contracts and agreements related to the
operation and management of the Property, if any – Seller will provide copies
per Services Contracts.



Copies of roof warranties.




Purchase and Sale Agreement
Schedule 1 – Due Diligence Materials
Page 4 of 4

--------------------------------------------------------------------------------






SCHEDULE 2


DESCRIPTION OF LAND




Real property in the City of Bismark, County of Burleigh, State of North Dakota,
described as
follows:


Lot Seven (7), Block One (1), Pinehurst Square Addition to the City of Bismarck,
Burleigh County, North Dakota.


Perpetual easement to construct, operate, maintain, repair and replace roads
across Lot Five (5),
Block One (1), Pinehurst Square Addition to the City of Bismarck, Burleigh
County, North Dakota as depicted in Exhibit "B" of Easement Agreement dated
October 6, 2004 and recorded October 8, 2004 at 12:17 PM as Document Number
626702;


And to construct, operate and maintain Green Areas, over and across Lot Five
(5), Block One (1), Pinehurst Square Addition to the City of Bismarck, Burleigh
County, North Dakota, as depicted in Exhibit "B" of Easement Agreement dated
October 6, 2004 and recorded October 8, 2004 at 12:17 PM as Document Number
626702;


Together with appurtenant easements for access roads, utility facilities,
detention, construction, self-help, public utilities and no barrier agreements,
as contained in Easements, Covenants, Conditions and Restrictions, dated October
7, 2004 and filed for record October 8, 2004 as Document Number 626705, and
re-recorded November 18, 2004 as Document Number 628680; - and as amended by the
First Amendment to Easements, Covenants, Conditions and Restrictions, dated May
18, 2007 and filed for record July 24, 2007 as Document Number 675876.


Purchase and Sale Agreement
Schedule 2 – Description of Land

--------------------------------------------------------------------------------






SCHEDULE 3


ASSUMED SERVICE CONTRACTS




[To be determined during the Due Diligence Period]












Purchase and Sale Agreement
Schedule 3 – Assumed Service Contracts
Page 1 of 1

--------------------------------------------------------------------------------






SCHEDULE 4


ENVIRONMENTAL REPORTS






Phase I Environmental Site Assessment Report prepared by NDDS, dated September
3, 2015.
Phase I Environmental Site Assessment Report prepared by American Surveying &
Mapping Inc. dated May 2, 2011.
Environmental Assessment prepared by EMG, dated October 29, 2007.








Purchase and Sale Agreement
Schedule 4 – Environmental Reports

--------------------------------------------------------------------------------






SCHEDULE 5
RENT ROLL




Purchase and Sale Agreement
Schedule 5 – Rent Roll



--------------------------------------------------------------------------------





tenancyschedule1.jpg [tenancyschedule1.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll



--------------------------------------------------------------------------------





tenancyschedule2.jpg [tenancyschedule2.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll



--------------------------------------------------------------------------------





tenancyschedule3.jpg [tenancyschedule3.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll



--------------------------------------------------------------------------------





tenancyschedule4.jpg [tenancyschedule4.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll



--------------------------------------------------------------------------------





tenancyschedule5.jpg [tenancyschedule5.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll



--------------------------------------------------------------------------------





tenancyschedule6.jpg [tenancyschedule6.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll



--------------------------------------------------------------------------------





tenancyschedule7.jpg [tenancyschedule7.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll



--------------------------------------------------------------------------------





tenancyschedule8.jpg [tenancyschedule8.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll



--------------------------------------------------------------------------------





tenancyschedule9.jpg [tenancyschedule9.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll



--------------------------------------------------------------------------------





tenancyschedule10.jpg [tenancyschedule10.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll



--------------------------------------------------------------------------------





tenancyschedule11.jpg [tenancyschedule11.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll



--------------------------------------------------------------------------------





tenancyschedule12.jpg [tenancyschedule12.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll



--------------------------------------------------------------------------------





tenancyschedule13.jpg [tenancyschedule13.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll



--------------------------------------------------------------------------------





tenancyschedule14.jpg [tenancyschedule14.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll



--------------------------------------------------------------------------------





tenancyschedule15.jpg [tenancyschedule15.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll



--------------------------------------------------------------------------------





tenancyschedule16.jpg [tenancyschedule16.jpg]




Purchase and Sale Agreement
Schedule 5 – Rent Roll



--------------------------------------------------------------------------------






SCHEDULE 6


EXCEPTIONS TO SELLER REPRESENTATIONS AND WARRANTIES




None.






Purchase and Sale Agreement
Schedule 6 – Exceptions to Seller Representations and Warranties